Exhibit 10.1

 

OFFICE LEASE

 

SOUTHBOROUGH PLACE

 

132 TURNPIKE ROAD

 

SOUTHBOROUGH, MASSACHUSETTS

 

BY AND BETWEEN

 

132 TURNPIKE ROAD LLC

 

As Landlord

 

AND

 

Virtusa Corporation

 

As Tenant

 

--------------------------------------------------------------------------------


 

Table of Contents by Articles and Sections

 

ARTICLE 1

Reference Data and Definitions

1

 

 

 

1.1

Reference Data and Authority

1

1.2

General Provisions

4

1.3

Terms Defined

4

 

 

 

ARTICLE 2

Premises

8

 

 

 

2.1

Premises

8

2.2

Appurtenances; Parking

8

 

 

 

ARTICLE 3

Term

8

 

 

 

3.1

Term Commencement

8

3.2

Termination

8

3.3

Option to Extend

8

 

 

 

ARTICLE 4

Rent

9

 

 

 

4.1

Basic Rent

9

4.2

Late Payment of Rent

10

 

 

 

ARTICLE 5

Use of Premises

10

 

 

 

5.1

Use Restricted

10

5.2

Character of Operations

10

5.3

Intentionally Omitted

11

5.4

Solicitation of Business

11

5.5

Intentionally Omitted

11

5.6

Intentionally Omitted

11

 

 

 

ARTICLE 6

Taxes; Operating Expenses; Estimated Cost of Electrical Services

11

 

 

 

6.1

Operating Expenses Defined

11

6.2

Expenses

15

6.3

Taxes

15

6.4

Annual Statement of Additional Rent Due

15

6.5

Accounting

16

6.6

Abatement of Taxes

16

6.7

Tenant Audit

16

 

 

 

ARTICLE 7

Improvements, Repairs, Additions, Replacements

17

 

 

 

7.1

Preparation of the Premises

17

7.2

Condition; Landlord’s Performance

18

7.3

Tenant’s Delays; Remedies for Tenant’s Delay

18

7.4

Tenant’s Early Access to the Premises

19

7.5

Alterations and Improvements

19

7.6

Intentionally Omitted

20

7.7

Intentionally Omitted

20

 

 

 

ARTICLE 8

Building Services

20

 

 

 

8.1

Basic Services

20

8.2

Other Janitors

20

8.3

Additional Services

20

 

i

--------------------------------------------------------------------------------


 

8.4

Electricity

21

8.5

Access

21

 

 

 

ARTICLE 9

Tenant’s Particular Covenants

21

 

 

 

9.1

Occupancy of the Premises

21

9.2

Safety

21

9.3

Equipment

22

9.4

Pay Taxes

22

9.5

Intentionally Omitted

22

9.6

Intentionally Omitted

22

9.7

Maintenance and Repair

22

 

 

 

ARTICLE 10

Requirements of Public Authority

23

 

 

 

10.1

Legal Requirements

23

10.2

Environmental Legal Requirements

23

 

 

 

ARTICLE 11

Covenant Against Liens

24

 

 

 

11.1

Mechanics Liens

24

11.2

Right to Discharge

24

 

 

 

ARTICLE 12

Access to Premises

24

 

 

 

12.1

Access

24

 

 

 

ARTICLE 13

Assignment and Subleasing

25

 

 

 

13.1

Subleasing and Assignment

25

 

 

 

ARTICLE 14

Indemnity

27

 

 

 

14.1

Tenant’s Indemnity

27

14.2

Landlord’s Liability

28

 

 

 

ARTICLE 15

Insurance

28

 

 

 

15.1

Liability Insurance

28

15.2

Tenant’s Risk

28

15.3

Landlord’s Insurance

29

 

 

 

ARTICLE 16

Waiver of Subrogation

30

 

 

 

16.1

Waiver of Subrogation

30

 

 

 

ARTICLE 17

Damage or Destruction

30

 

 

 

17.1

Landlord’s Right of Termination

30

17.2

Restoration; Tenant’s Right of Termination

30

17.3

Abatement of Rent

31

 

 

 

ARTICLE 18

Eminent Domain

32

 

 

 

18.1

Eminent Domain

32

 

 

 

ARTICLE 19

Quiet Enjoyment; Subordination

33

 

 

 

19.1

Landlord’s Covenant

33

19.2

Subordination

33

19.3

Intentionally Omitted

33

 

 

 

ARTICLE 20

Defaults; Events of Default

33

 

 

 

20.1

Tenant’s Default

33

 

ii

--------------------------------------------------------------------------------


 

20.2

Landlord’s Remedies

35

20.3

Intentionally Omitted

38

20.4

Remedying Defaults

38

20.5

Remedies Cumulative

38

20.6

Enforcement Costs

38

20.7

Landlord’s Default

38

20.8

Independent Covenants

39

 

 

 

ARTICLE 21

HOLDING OVER; SURRENDER

39

 

 

 

21.1

Holding Over

39

21.2

Surrender of Premises

40

 

 

 

ARTICLE 22

Waivers

40

 

 

 

22.1

No Waivers

40

 

 

 

ARTICLE 23

Security Deposit

40

 

 

 

23.1

Intentionally Omitted

40

 

 

 

ARTICLE 24

General Provisions

41

 

 

 

24.1

Force Majeure

41

24.2

Notices and Communications

41

24.3

Certificates, Estoppel Letter

41

24.4

Rules and Regulations

42

24.5

Financial Statements

42

24.6

Recording

42

24.7

Waiver of Jury Trial

42

24.8

Reservation

43

24.9

Prohibited Persons and Transactions

43

24.10

Governing Law

43

24.11

Partial Invalidity

44

24.12

Interpretation; Consents

44

24.13

Parties

44

24.14

Waiver of Trial by Jury

44

24.15

Time of the Essence

44

 

 

 

ARTICLE 25

Miscellaneous

44

 

 

 

25.1

Relocation

44

25.2

Brokerage

44

25.3

Signage

45

25.4

Intentionally Omitted

45

25.5

Right of First Offer

45

25.6

Entire Agreement

46

 

iii

--------------------------------------------------------------------------------


 

SOUTHBOROUGH PLACE

 

132 TURNPIKE ROAD

 

SOUTHBOROUGH, MASSACHUSETTS

 

OFFICE LEASE

 

STANDARD FORM

 

THIS LEASE is between the Landlord and the Tenant named below, and is for the
Premises in the Building described below.

 

W I T N E S S E T H :

 

ARTICLE 1

 

Reference Data and Definitions

 

1.1                               Reference Data and Authority

 

DATE OF LEASE:

 

October 23, 2017

 

 

 

LANDLORD:

 

132 TURNPIKE ROAD LLC
A Massachusetts Limited Liability Company

 

 

 

LANDLORD’S REPRESENTATIVE:

 

William Depietri
Capital Group Properties LLC

 

 

 

LANDLORD’S PAYMENT ADDRESS:

 

259 Turnpike Road, Suite 100
Southborough, MA 01772

 

 

 

LANDLORD’S NOTICE ADDRESS:

 

259 Turnpike Road, Suite 100
Southborough, MA 01772

 

 

 

TENANT:

 

Virtusa Corporation

 

1

--------------------------------------------------------------------------------


 

TENANT’S NOTICE ADDRESS:
Prior to the Term Commencement Date

 

2000 West Park Drive
Westborough, MA 01581

 

 

 

 

 

With a copy to:

Paul D. Tutun, Executive Vice President and General Counsel
2000 West Park Drive
Westborough, MA 01581

 

 

 

TENANT’S NOTICE ADDRESS:
After the Term Commencement Date

 

132 Turnpike Road, Suite 300
Southborough, MA 01772

 

 

 

 

 

With a copy to:

Paul D. Tutun, Executive Vice President and General Counsel
132 Turnpike Road, Suite 300
Southborough, MA 01772

 

 

 

TENANT’S REPRESENTATIVE:

 

Eric Brown

 

 

 

TENANT’S REPRESENTATIVE’S TELEPHONE NUMBER:

 

508-389-7233

 

 

 

LAND:

 

The land located at 132 Turnpike Road, Southborough, MA.

 

 

 

BUILDING:

 

The building located on the Land.

 

 

 

PREMISES:

 

Suite 300 of the Building, as more particularly shown on Exhibit A.

 

 

 

RENTABLE AREA OF THE BUILDING:

 

72,223 Rentable Square Feet.

 

 

 

TERM:

 

Ten (10) years five (5) months.

 

 

 

RENTABLE AREA OF PREMISES:

 

12,120 Rentable Square Feet.

 

 

 

TERM COMMENCEMENT DATE:

 

Date of substantial completion of Landlord’s Work and delivery of Premises to
Tenant vacant and broom-clean, with all Building systems in good working order,
including the HVAC system (see Section 3.1).

 

2

--------------------------------------------------------------------------------


 

BASIC RENT
COMMENCEMENT DATE:

 

150 days after Term Commencement Date

 

 

 

EARLY ACCESS:

 

At least twenty-one (21) days prior to Term Commencement Date

 

 

 

STATED EXPIRATION DATE:

 

End of 10th Lease Year

 

 

 

OPTION TO EXTEND:

 

Tenant shall have one (1) five (5) year option to extend the Term of this Lease
in accordance with the terms of Section 3.3.

 

 

 

TENANT’S SHARE:

 

16.78%

 

BASIC RENT:

 

See Rent Schedule Below:

 

LEASE YEAR

 

RATE PER SQ. FT.

 

ANNUAL RENT

 

MONTHLY RENT

 

1st 150 days of Term

 

FREE RENT

 

FREE RENT

 

FREE RENT

 

1

 

$

23.00

 

$

278,760.00

 

$

23,230.00

 

2

 

$

23.75

 

$

287,850.00

 

$

23,987.50

 

3

 

$

24.50

 

$

296,940.00

 

$

24,745.00

 

4

 

$

25.25

 

$

306,030.00

 

$

25,502.50

 

5

 

$

26.00

 

$

315,120.00

 

$

26,260.00

 

6

 

$

26.75

 

$

324,210.00

 

$

27,017.50

 

7

 

$

27.50

 

$

333,300.00

 

$

27,775.00

 

8

 

$

28.25

 

$

342,390.00

 

$

28,532.50

 

9

 

$

29.00

 

$

351,480.00

 

$

29,290.00

 

10

 

$

29.75

 

$

360,570.00

 

$

30,047.50

 

 

BASE YEAR:

 

Calendar year 2018.

 

 

 

REIMBURSABLE TAXES: 

 

Tenant’s Share of Taxes above the amount incurred in the Base Year.

 

 

 

REIMBURSABLE OPERATING EXPENSES: 

 

Tenant’s Share of Operating Expenses above the amount incurred in the Base Year.

 

 

 

SECURITY DEPOSIT:

 

$50,000; reduced to 25,000.00 after 5th Lease Year

 

 

 

CONSTRUCTION SECURITY DEPOSIT:

 

N/A

 

 

 

AMOUNT DUE UPON EXECUTION:

 

$73,230.00

 

 

 

GUARANTOR:

 

N/A

 

 

 

PERMITTED USES:

 

General office uses consistent with a first-

 

3

--------------------------------------------------------------------------------


 

 

 

class office building.

 

 

 

INSURANCE AMOUNT:

 

$1,000,000 per occurrence - General Liability, Bodily Injury & Property Damage

 

 

 

BROKER:

 

CBRE-NE and Transwestern

 

 

 

AUTHORITY:

 

Tenant agrees that on the Date of Lease Tenant shall deliver the following items
to

Landlord:

 

 

 

Certificate of Legal Existence and Good Standing issued by the Massachusetts
Secretary of State’s Office (dated not more than 30 days before the Date of
Lease), providing that Tenant legally exists and is in good standing as a
foreign corporation in the Commonwealth of Massachusetts.

 

1.2                               General Provisions

 

For all purposes of the Lease, the following shall apply:

 

(a)                                 The words herein, hereof, hereunder and
other words of similar import refer to the Lease as a whole and not to any
particular article, section or other subdivision of this Lease.

 

(b)                                 A pronoun in one gender includes and applies
to the other gender as well.

 

(c)                                  Each definition stated in Section 1.1 or
1.3 of this Lease applies equally to the singular and the plural forms of the
term or expression defined.

 

(d)                                 Any reference to a document defined in
Section 1.3 of this Lease is to such document as originally executed, or, if
modified, amended or supplemented in accordance with the provisions of this
Lease, to such document as so modified, amended or supplemented and in effect at
the relevant time of reference thereto.

 

(e)                                  All accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with generally accepted
accounting principles.

 

1.3                               Terms Defined

 

Additional Rent.  All Taxes, Operating Expenses, costs, expenses and other
charges (other than Basic Rent), due from Tenant to Landlord under this Lease or
reasonably incurred by Landlord as a result of an Event of Default.

 

Additional Services.  Services provided to Tenant at Tenant’s request, which are
not described in Exhibit B.

 

Affiliate.  With respect to any specified Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition, the
term control when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly

 

4

--------------------------------------------------------------------------------


 

or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms controlling and controlled by have meanings
correlative to the foregoing.

 

Authorizations. The Authorization for Additional Work form, included herein as
Exhibit H, plus all franchises, licenses, permits and other governmental
consents issued by Governmental Authorities pursuant to Legal Requirements which
are or may be required for the use and occupancy of the Premises and the conduct
or continuation of the Permitted Use in the Premises.

 

Base Operating Expenses:  The Operating Expenses for the Base Year.

 

Base Taxes:  Taxes for the Base Year.

 

Basic Services.  The services described in Exhibit B.

 

Building Standard Tenant Finishes.  The standards set by Landlord for the
quality of work done in the Building.

 

Business Day.  A day which is not a Saturday, Sunday or Holiday.

 

Common Areas.  All areas of the Land and the Building (i) devoted to the common
use of tenants in the Building, or (ii) necessary for the provision of services
to the Building, including but not limited to the parking areas, atrium, common
corridors, elevator foyers, air shafts, elevator shafts and elevators,
stairwells and stairs, rest rooms, mechanical rooms, janitor closets, vending
areas and other similar facilities.

 

Early Access Date.  Tenant shall have the right to access the Premises, free of
charge, twenty-one (21) days prior to the Term Commencement Date for the purpose
of setting up furniture, fixtures and telephone/data equipment.

 

Event of Default.  This term is defined in ARTICLE 20.

 

Force Majeure.  Collectively and individually, strikes, lockouts or other labor
trouble, fire or other casualty, acts of God and other unusually adverse weather
conditions, governmental actions, inability to obtain services, labor or
materials or reasonable substitutes therefor, acts of terrorism or bioterrorism,
civil commotion, or any other cause, whether similar or dissimilar, beyond the
reasonable control of the party required to perform an obligation, provided,
however, that lack of money by Tenant shall not be deemed such a cause.

 

General Contractor.  JBJ Construction Corp., a corporation with a place of
business at 259 Turnpike Road, Suite 100, Southborough, Massachusetts 01772.

 

Governmental Authority.  United States of America, the Commonwealth of
Massachusetts, the municipality where the Land is located and any political
subdivision thereof and any agency, department, commission, board, bureau or
instrumentality of any of them.

 

Hazardous Substance.  “Oil”, “hazardous materials”, “hazardous wastes” and
“hazardous substances” as those terms are defined under the Comprehensive
Environmental Response,

 

5

--------------------------------------------------------------------------------


 

Compensation and Liability Act, 42 U.S.C. Section 9601, et seq., as amended,
Massachusetts General Laws, Chapters 21C and 21E, as amended, and the
regulations from time to time adopted under those laws.

 

Holiday.  New Years’ Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, and Christmas Day.

 

Improvements.  All (i) structures located in and forming a part of the Premises,
including but not limited to, walls, ceilings, doors and floor covering,
(ii) pipes, wires, conduits, controls and fixtures relating to utilities located
in and serving only the Premises, (iii) built-in casework, including but not
limited to, benches, tables, cabinets and storage facilities, connected to a
utility or affixed to the Premises or the Building, and (iv) fixtures, equipment
and personal property of any kind installed on the Premises in such a manner
that they become affixed to and part of the Premises or the Building under
applicable law and that cannot be removed without material damage to the
Premises or the Building.

 

Insurance Requirements.  All terms of any policy of insurance maintained by
Landlord or Tenant and applicable to (or affecting any condition, operation, use
or occupancy of) the Building or the Premises or any part or parts of either;
and all requirements of the issuer of any such policy and all orders, rules,
regulations and other requirements of the National Board of Fire Underwriters
(or any other body exercising similar functions) applicable to (or affecting any
condition, operation, or occupancy of) the Building or the Premises or any part
or parts of either.

 

Landlord’s Work.  As defined in Section 7.1(a).

 

Lease Year.  Each period of one (1) year during the Term commencing on the Basic
Rent Commencement Date, or on any anniversary of the Basic Rent Commencement
Date, or, if the Basic Rent Commencement Date does not fall on the first day of
a calendar month, then the First Lease Year shall consist of the partial
calendar month following the Basic Rent Commencement Date and the succeeding
twelve (12) full calendar months, and each succeeding Lease Year shall consist
of a one (1) year period commencing on the first day of the calendar month
following the calendar month in which the Basic Rent Commencement Date fell.

 

Legal Requirements.  All statutes, codes, ordinances (and all rules and
regulations thereunder), all executive orders and other administrative orders,
judgments, decrees, injunctions and other judicial orders of or by any
Governmental Authority which may at any time be applicable to parts or
appurtenances of the Premises, Building, the Land or to any condition or use
thereof and the provisions of all Authorizations.

 

Market Rent.  The rental rate which shall be computed as of the applicable date
at the then current rentals being charged to new tenants for comparable quality
office space located within ten (10) miles of the Building, taking into account
and giving effect to, without limitation, such considerations as size, location
of the Building and the Premises, length of the term, level and quality of
building construction, space improvements, tenant allowances and rent
concessions.

 

Normal Business Hours.              Monday - Friday-  7:00 AM- 6:00 PM

 

6

--------------------------------------------------------------------------------


 

Occupancy Arrangement.  The act of subletting or assigning all or a portion of
the Premises by the Tenant to a subtenant.

 

Operating Expenses.  As defined in Section 6.1.

 

Option Term.  This term is defined in Section 3.3.

 

Permitted Exceptions.  Any liens or encumbrances on the Land in the nature of
(ii) liens for taxes assessed but not yet due and payable, (ii) easements,
reservations, restrictions and rights of way encumbering or affecting the Land
on the date of this Lease that do not limit the use of the Property as general
business offices, (iii) the rights of Landlord, Tenant and any other Person to
whom Landlord has granted such rights to use the Common Areas, and
(iv) mortgages of record now or in the future encumbering the Land.

 

Person.  An individual, a corporation, a limited liability company, a voluntary
association, a partnership, a trust, an unincorporated organization or a
government or any agency, instrumentality or political subdivision thereof.

 

Property.  The Land, the Building and the Premises.

 

Rentable Area of the Premises.  The number of rentable square feet stated in
Section 1.1.

 

Services.  Basic Services and Additional Services.

 

Substantial Completion Date.  This term is defined in Section 7.1.

 

Taxes.  All taxes, special or general assessments, water rents, rates and
charges, sewer rents and other impositions and charges imposed by Governmental
Authorities of every kind and nature whatsoever, extraordinary as well as
ordinary and each and every installment thereof which shall or may during the
term of this Lease be charged, levied, laid, assessed, imposed, become due and
payable or become liens upon or for or with respect to the Land or any part
thereof or the Building or the Premises, appurtenances or equipment owned by
Landlord thereon or therein or any part thereof or on this Lease under or by
virtue of all present or future Legal Requirements and are taxed based on a
percentage, fraction or capitalized value of the Rent (whether in lieu of or in
addition to the taxes hereinbefore described).  Taxes shall not include
inheritance, estate, excise, succession, transfer, gift, franchise, income,
gross receipt, or profit taxes except to the extent such are in lieu of or in
substitution for Taxes as now imposed on the Building, the Land, the Premises or
this Lease.

 

Tenant’s Delay.  This term is defined in Section 7.3.

 

Term.  The period of time set forth in Section 1.1, plus any exercised Option
Term.

 

Working Drawings.  The drawings for the construction of the Premises as prepared
as set forth in ARTICLE 7.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 2

 

Premises

 

2.1                               Premises.

 

Landlord hereby leases and lets to Tenant, and Tenant hereby takes from
Landlord, upon and subject to the terms, conditions, covenants and provisions of
this Lease, the Premises subject to the Permitted Exceptions.

 

2.2                               Appurtenances; Parking.

 

Tenant may use the Common Areas appurtenant to the Premises for the purposes for
which they were designed.  Tenant has the nonexclusive right to use the parking
area on the Land free of charge, provided, however, that Tenant must require all
occupants and employees of the Premises to park their vehicles in a portion of
the parking area designated for such purpose.  Prior to the Term Commencement
Date, Landlord shall mark two (2) parking spaces near the Building’s main
entrance as being for the exclusive use of Tenant.  Such signs shall remain for
the Term and Tenant shall have the exclusive right to use such spaces.  At all
times during the Term, the number of parking spaces on the Property for the
exclusive use of tenants of the Building shall be at least 3.5 spaces per each
1,000 rentable square feet of space in the Building.

 

ARTICLE 3

 

Term

 

3.1                               Term Commencement.

 

The Term shall commence on the Term Commencement Date, which is targeted for
March 1, 2018.  If the Term does not commence by March 1, 2018 because any
reason other than a Tenant Delay (as defined in Article 7) and as a result,
Tenant is required to pay holdover rent to its existing Westborough, MA
landlord, Landlord shall reimburse Tenant for that portion of the holdover rent
that exceeds Tenant’s base rent at the end of its lease term (i.e., if the
holdover rent is 150% of base rent, Landlord shall be responsible for the
additional 50%) or Landlord shall allow Tenant to offset such portion of the
holdover rent against Rent due under the Lease.

 

3.2                               Termination.

 

The Term shall end, unless sooner terminated as provided in this Lease, on the
Lease Termination Date.

 

3.3                               Option to Extend.

 

Provided that, at the time of such exercise (i) this Lease is in full force and
effect, (ii) no Event of Default shall have occurred and be continuing (either
at the time of exercise or at the commencement of the Option Term), and
(iii) there shall not then be in effect any sublease with respect to any portion
of the Premises (any of which conditions described in clause (i) — (iii) may be
waived by Landlord at any time at Landlord’s sole discretion), Tenant has the
option to

 

8

--------------------------------------------------------------------------------


 

extend the Term, for the number of additional periods as set forth in
Section 1.1 (each, an “Option Term”) by giving Landlord notice of its intent to
exercise the option for the next succeeding Option Term not less than nine
(9) months before the end of the then current Term. All of the terms and
provisions of the Lease shall be applicable during such Option Term(s) except
for the following:

 

(a)                                 Tenant shall have no option to extend the
Term of the Lease beyond the Option Term(s) set forth in Section 1.1; and

 

(b)                                 Basic Rent during each Option Term shall be
the Market Rent for the Premises.

 

If Tenant exercises an Option to Extend, then Landlord shall within six (6) to
nine (9) months before expiration of the Term, designate the Market Rent and
shall furnish reasonably sufficient data to Tenant in support of such
designation.  If Tenant disagrees with Landlord’s designation of the Market
Rent, then Tenant shall have the right, by written notice given within
twenty-one (21) days after Tenant has been notified of Landlord’s designation,
to submit such Market Rent to arbitration as follows:  Market Rent shall be
determined by impartial arbitrators, one to be chosen, hired, and paid by
Landlord, one to be chosen, hired, and paid by Tenant and a third to be
selected, if necessary, as provided below.  The unanimous written decision of
the two first chosen without selection and participation of a third arbitrator,
or otherwise the written decision of a majority of the three arbitrators, shall
be conclusive and binding upon Landlord and Tenant.  Landlord and Tenant shall
each notify the other of its chosen arbitrator within twenty-one (21) days
following the call for arbitration and, unless such two arbitrators shall have
reached a unanimous decision within thirty (30) days after their designation,
then they shall notify the then President of the Massachusetts Real Estate Bar
Association and request him or her to select an impartial third arbitrator to
determine Market Rent.  Each of the arbitrators shall be a qualified real estate
appraiser having at least ten (10) years of experience appraising office space
within ten (10) miles of the Building.  If necessary, the third arbitrator and
the first two chosen shall hear the parties and their evidence and render their
decision within thirty (30) days following the conclusion of such hearing and
notify Landlord and Tenant thereof.  Landlord and Tenant shall bear the expense
of the third arbitrator (if any) equally.  If the dispute between the parties as
to Market Rent has not been resolved before the commencement of Tenant’s
obligation to pay Basic Rent based upon such Market Rent during the Option Term,
then Tenant shall pay the Market Rent as designated by Landlord, until either
the agreement of the parties as to the Market Rent or the decision of the
arbitrators, as the case may be, at which time Tenant shall pay any underpayment
of rent to Landlord, or Landlord shall refund any overpayment of Basic Rent to
Tenant.

 

ARTICLE 4

 

Rent

 

4.1                               Basic Rent.

 

Tenant shall pay Landlord for the Premises, without offset, abatement, deduction
or demand, the Basic Rent.  Basic Rent shall be paid in equal monthly
installments in advance on the first day of each calendar month during the
Term.  The first installment of Basic Rent shall

 

9

--------------------------------------------------------------------------------


 

be paid upon execution of this Lease.  Subsequent installments of Basic Rent
shall be paid on the first day of every calendar month after the Rent
Commencement Date.  Basic Rent for partial months at the beginning or end of the
Term shall be prorated.  Landlord shall provide to Tenant such information as
Tenant may reasonably require to pay rent by ACH transaction.

 

No payment by Tenant or acceptance by Landlord of a lesser amount than is due
from Tenant to Landlord shall be treated otherwise than as a payment on
account.  The acceptance of a check by Landlord for a lesser amount with any
endorsement or statement thereon, or any statement in any letter accompanying
such check, indicating that any such lesser amount is payment in full, shall be
of no effect, and Landlord may accept such check without prejudice to any other
rights or remedies Landlord may have against Tenant.

 

4.2                               Late Payment of Rent.

 

If any installment of Basic Rent or Additional Rent is not received in full
within five (5) days of its due date, then, in addition to any other rights or
remedies of the Landlord, Tenant shall pay Landlord on demand as Additional Rent
for each month that rental payments are not timely made the lesser of ten
percent (10%) or the highest amount permitted by law, of each unpaid portion of
such monthly installment as liquidated damages arising out of such late payment.

 

ARTICLE 5

 

Use of Premises

 

5.1                               Use Restricted.

 

The Premises may be used for the Permitted Uses and for no other purpose.  If
any Authorization is required for the proper and lawful conduct of the Permitted
Uses at the Premises, Tenant shall, at Tenant’s sole cost, risk, and expense,
duly procure and thereafter maintain such Authorization and submit the same to
inspection by Landlord.  Tenant, at Tenant’s sole risk, cost, and expense, shall
at all times comply with the terms and conditions of each such Authorization. 
Landlord confirms no Authorizations are required for the Permitted Use.

 

5.2                               Character of Operations.

 

Tenant agrees (i) not to conduct, or advertise as being conducted, at the
Premises an auction, fire, bankruptcy, going out of business or similar sale,
(ii) not to operate any store which is commonly known as a “bargain store”,
“wholesale store”, “surplus store” or similar type retail operation, (iii) that
no loudspeakers, televisions, phonographs, radios or other devices shall be used
in a manner so as to be heard or seen outside the Premises, (iv) intentionally
omitted, (v) that Tenant will not cause or permit objectionable odors to emanate
from the Premises, (vi) that Tenant shall use its best efforts to load or unload
its merchandise, supplies or other property prior to Normal Business Hours, and
(vii) that Tenant will use the loading and unloading facilities for delivery of
product(s) in the area designated by Landlord.  Tenant may load or unload its
merchandise during Normal Business Hours provided that, in the opinion of
Landlord, the same does not interfere with the operation of stores and
businesses in the Building or access to the Building by customers and other
invitees.  Tenant will prevent the parking or standing outside

 

10

--------------------------------------------------------------------------------


 

the Premises of trucks, trailers or other vehicles or equipment except when
actually engaged in such loading or unloading.  Tenant shall not erect any
aerial outside the Premises without the prior written approval of Landlord and
Landlord may remove any such aerial without such permission without prior notice
to, and at the sole cost and expense of Tenant.

 

Landlord agrees not to allow any other tenant in the Building to use its demised
premises for any purpose other than the Permitted Use.

 

5.3                               Intentionally Omitted.

 

5.4                               Solicitation of Business.

 

Tenant agrees not to solicit business in the Common Areas (or to permit its
employees or agents from doing so) nor place any handbills or other advertising
material in or on automobiles parked in the parking areas or in other Common
Areas, or otherwise distribute handbills or other advertising matters within the
Common Areas.

 

5.5                               Intentionally Omitted.

 

5.6                               Intentionally Omitted.

 

ARTICLE 6

 

Taxes; Operating Expenses; Estimated Cost of Electrical Services

 

6.1                               Operating Expenses Defined.

 

(i)                                     “Operating Expenses” shall mean all of
the expenses and costs incurred by Landlord in connection with the ownership,
operation, repair, maintenance, protection and management of the Building and
the Land and the provision of Basic Services, shall include, by way of example
and not of limitation, the following:

 

(a)                                 Wages, salaries, fees and other compensation
and payments, payroll taxes, contributions to any social security, unemployment
insurance, welfare, pension or similar fund and payments for other fringe
benefits made to or on behalf of those employees of Landlord solely engaged in
or performing services in connection with the operation, repair, maintenance,
protection and management of the Property, including: window cleaners; porters;
janitors; miscellaneous; mechanics; electricians; plumbers; landscapers;
building facilities manager; property manager; and clerical and administrative
personnel.  Landlord may contract for any of the foregoing to be performed by
unrelated independent contractors, in which event all reasonable sums paid to
such unrelated independent contractors shall be included within Operating
Expenses.

 

(b)                                 The cost of employee uniforms, and the
cleaning, pressing, repair and replacement thereof.

 

11

--------------------------------------------------------------------------------


 

(c)                                  Costs of cleaning the Property, including
the facade, concourse, windows and sidewalks, costs for cleaning and removing
snow and rubbish from the Property and the costs of all labor, supplies,
equipment and materials incidental to such cleaning.

 

(d)                                 Premiums and other charges incurred by
Landlord with respect to all insurance relating to the Property and the
operation and maintenance thereof, including, without limitation: all risk of
physical damage or fire and extended coverage insurance; public liability
insurance; elevator insurance; worker’s compensation and employer’s liability
insurance; boiler and machinery insurance; sprinkler leakage insurance; loss of
rents insurance; and health, accident and group life insurance for employees
performing services solely related to the Property; self-insurance retentions;
and insurance service fees.

 

(e)                                  The cost of electricity utilized in the
Common Areas.

 

(f)                                   Costs incurred for operation, service,
maintenance, inspection and repairs of the Property, and the heating,
air-conditioning, ventilating, plumbing, outdoor underground heating coils,
electrical and elevator systems of the Building and the costs of labor,
materials, supplies and equipment used in connection with all of the aforesaid
items.

 

(g)                                  Sales and excise taxes and the like upon
any of the expenses that constitute Operating Expenses.

 

(h)                                 Management fees (and costs and expenses
customarily reimbursable to a managing agent) of the managing agent for the
Building not to exceed 5% of gross rents.

 

(i)                                     The cost of tools, equipment, and
supplies and any replacement thereof.

 

(j)                                    Intentionally omitted.

 

(k)                                 Intentionally omitted.

 

(l)                                     Intentionally omitted.

 

(m)                             Intentionally omitted.

 

(n)                                 Intentionally omitted.

 

(o)                                 Auditing and accounting fees incurred in
connection with the Property.

 

(p)                                 Capital Expenditures (as defined in
Section 6.1 (ii)(a) hereof) incurred by Landlord to comply with governmental
Requirements enacted after the date of this Lease, whether federal, state or
municipal.

 

(q)                                 Intentionally omitted.

 

(r)                                    Capital Expenditures consisting of any
energy or cost saving devices designed to reduce Operating Expenses, but only to
the extent of the actual savings realized therefrom.

 

12

--------------------------------------------------------------------------------


 

(s)                                   All costs and expenses relating to the
maintenance, operation and repair of any facilities adjacent to the Property and
used in the operation of the Property, but only to the extent used in the
operation of the Property.

 

(t)                                    Costs of employing independent
contractors performing services, including, but not limited to, cleaning,
janitorial, window-washing, rubbish removal, security, landscaping, snow and ice
removal services, electrical, painting, plumbing, elevator, heating, ventilation
and air conditioning maintenance and repair.

 

(u)                                 Reasonable legal fees with respect to the
Property other than (a) those legal fees incurred in the negotiation of tenant
leases or otherwise relating to the relationship between Landlord and individual
tenants, (b) those legal fees incurred in the financing or refinancing of the
Property, (c) those legal fees incurred in enforcing any obligation of any
tenant in the Building, and (d) those legal fees relating to the internal
structure of Landlord and the relationship among themselves or with third
parties of the persons who constitute Landlord, the relationship of Landlord and
third parties having an interest in Landlord or with partners or shareholders of
any persons having an interest in Landlord.

 

(v)                                 Landlord’s reasonable casualty insurance
deductible.

 

(w)                               Any and all other expenditures of Landlord
(other than Capital Expenditures) which arise directly in the operation, repair,
maintenance or protection of the Property and which are properly expensed in
accordance with generally accepted accounting principles consistently applied.

 

(ii)

 

(a)                                 If Landlord shall purchase any item of
capital equipment, or incur any expenditures which under generally accepted
accounting practices for a rental office building such as the Property are
capitalized (collectively, the “Capital Expenditures”), then the costs for same
shall be amortized on a straight-line basis beginning in the year of
installation and continuing for the useful life thereof.

 

(b)                                 The amount of amortization for such costs
shall be included in Operating Expenses for each Lease Year to which the
amortization relates.

 

(c)                                  If Landlord shall lease such items of
capital equipment, then the rental paid pursuant to such lease shall be included
in Operating Expenses for each Lease Year in which it is incurred.

 

(iii)                               In determining Operating Expenses for any
Lease Year during which less than ninety-five percent (95%) of the Rentable Area
of the Building shall have been occupied by tenants during such year, those
components of the actual Operating Expenses that vary with occupancy for such
year shall be increased to the amount which would have been incurred for such
Lease Year had such occupancy of the Building been ninety-five percent (95%)
throughout such Lease Year, as reasonably determined by Landlord.

 

(iv)                              Exclusions.  Notwithstanding any other
provision of this Section 6.01 “Operating Expenses” shall not include
expenditures for any of the following:

 

(a)                                 The cost to prepare space for occupancy by
other tenants.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Repairs or other work occasioned by fire,
windstorm or other casualty or hazard or eminent domain, to the extent that
Landlord shall receive proceeds of such insurance or condemnation.

 

(c)                                  Repairs or rebuilding necessitated by any
taking to the extent that Landlord has received condemnation proceeds for such
repairs or rebuilding.

 

(d)                                 Depreciation and amortization of the
Building.

 

(e)                                  Debt service payments on any indebtedness
applicable to the Property, including any mortgage debt, ground rents payable
under any ground lease, other encumbrances upon the Building, any related
unsecured financing and any penalties, late charges, legal and accounting
expenses and other costs to Landlord relating thereto.

 

(f)                                   Electricity separately metered to tenants
in the Building.

 

(g)                                  Capital Expenditures except as set forth in
Section 6.1(i)(p) and (r).

 

(h)                                 marketing costs, including real estate
broker leasing commissions, and attorneys’ fees in connection with the
negotiation and preparation of letters of intent, leases, subleases and/or
assignments, and attorneys’ fees and other costs and expenditures incurred in
connection with disputes with present or prospective tenants or other occupants
of the Building;

 

(i)                                     compensation for officers and executives
of Landlord above the grade of building manager;

 

(j)                                    advertising and promotional expenditures,
and costs of other tenants’ signs.

 

(k)                                 costs of items as to which Landlord receives
reimbursement from a third party (including another tenant of the Building);

 

(l)                                     costs incurred in performing work or
furnishing services to or for individual tenants (including, without limitation,
Tenant) but only if and to the extent that the same is in excess of that which
Landlord furnishes generally (with no additional expense) to the tenants of the
Building;

 

(m)                             costs specifically charged to tenants,
including, without limitation, overtime HVAC and tenant electricity;

 

(n)                                 costs incurred to place the Building in
compliance with any laws in effect on the date hereof with which the Building
does not comply (including, without limitation, costs incurred with respect to
removal or encapsulation or other treatment of asbestos and asbestos containing
material as defined under present or future laws relating to the environment),
unless attributable to the acts or omissions of Tenant or its licensees;

 

(o)                                 Landlord’s general corporate overhead and
general and administrative expenses of the Landlord entity;

 

14

--------------------------------------------------------------------------------


 

(p)                                 overhead and profit increment paid to
Landlord or to subsidiaries or affiliates of Landlord for goods and/or services
in the Building to the extent the same exceeds the costs of such goods and/or
services rendered by unaffiliated third parties on a competitive basis;

 

(q)                                 costs resulting from failure of Landlord to
fulfill its legal or contractual obligations, including, without limitation,
interest and penalties due to the failure to pay taxes and damages resulting
from landlord defaults under leases of space in the Building, so long as Tenant
has paid its corresponding obligations and is not otherwise directly or
indirectly responsible for such failure;

 

(r)                                    professional dues or lobbying costs of
Landlord; and

 

(s)                                   the cost of acquisition or leasing,
restoring, removing or replacing of art work (including, without limitation,
sculptures, paintings and other objects of art) for the Building’s common areas
(provided that, this exclusion shall not be deemed to exclude from Operating
Expenses the cost of the routine maintenance thereof).

 

6.2                               Expenses.

 

Tenant agrees to pay Landlord as Additional Rent, during each calendar year
after the Base Year, including any partial calendar year, Tenant’s Share of the
excess of Operating Expenses incurred by Landlord during such year over Base
Year Operating Expenses.

 

6.3                               Taxes.

 

In addition to the foregoing, Tenant agrees to pay Landlord as Additional Rent,
during each calendar year after the Base Year, including any partial calendar
year, Tenant’s Share of the excess of Taxes incurred by Landlord during such
year over Base Year Taxes.  Landlord confirms that the Property is fully
assessed for Taxes and is not the subject of any abatement program and that
Landlord is not currently appealing or contesting Taxes.

 

6.4                               Annual Statement of Additional Rent Due.

 

Within ninety (90) days of the end of a Calendar Year, Landlord shall render to
Tenant a statement (hereinafter referred to as the “Annual Statement of
Additional Rent”) setting forth (a) Base Year Operating Expenses and Base Year
Taxes, (b) Actual Operating Expenses and Actual Taxes for the then previous
Calendar Year, and (c) a reconciliation comparing Actual Taxes and Actual
Operating Expenses for the then previous Calendar Year to those of the Base
Year.  If the sum of Actual Operating Expenses and Actual Taxes for such year
exceeds the sum of Base Year Operating Expenses and Base Year Taxes, the Annual
Statement of Additional Rent shall also include an invoice for such excess. 
Unless disputed in writing by Tenant within ninety (90) days from date of
invoice (as hereinafter specified in Section 6.7) following receipt of said
Annual Statement of Additional Rent, the same shall be deemed accepted and the
amount (if any) set forth in such invoice shall be due with no option for
dispute thereafter, except as otherwise provided herein. Landlord shall have the
option to correct any Annual Statement of Additional Rent for a period not
exceeding six (6) months after its delivery to Tenant in case of accounting
error or omission occurs.

 

15

--------------------------------------------------------------------------------


 

6.5                               Accounting.

 

Landlord shall have the right from time to time to change the periods of
accounting hereunder to any other annual period rather than a Calendar Year, and
upon any such change, all items referred to in this Article 6 shall be
appropriately apportioned.  In all statements rendered under Section 6.4,
amounts for periods partially within and partially without the accounting
periods shall be appropriately apportioned, and any items which are not
determinable at the time of a statement shall be included therein on the basis
of Landlord’s estimate and with respect thereof Landlord shall render promptly
after determination a supplemental statement and appropriate adjustment shall be
made according thereto.

 

6.6                               Abatement of Taxes.

 

Landlord may at any time and from time to time make application to the
appropriate Governmental Authority for an abatement of Taxes.  Landlord shall
make such an application at any time tenants occupying more than 75% of the
Rentable Area of the Building under written leases with Landlord directly
request in writing that the Landlord do so.  If (i) an application for abatement
of taxes is successful and (ii) Tenant has made any payment in respect of Taxes
pursuant to this Article 6 for the period with respect to which the abatement
was granted, Landlord shall (a) deduct from the amount of the abatement all
expenses incurred by it in connection with the application (b) pay to Tenant
Tenant’s share (adjusted for any period for which Tenant has made a partial
payment) of abatement, with interest, if any, paid by the Governmental Authority
on such abatement and (c) retain the balance, if any.

 

6.7                               Tenant Audit.

 

Any Annual Statement of Additional Rent shall be binding and conclusive upon
Tenant unless within ninety (90) days after the giving by Landlord of such
accounting, Tenant shall notify Landlord that Tenant disputes the correctness of
such accounting, specifying the particular respect to which the accounting is
claimed to be incorrect.  Tenant may, at Tenant’s sole cost and expense,
undertake an audit of Landlord’s books as are directly relevant to Operating
Expenses or Taxes for the calendar year in question, provided, and on condition
that (i) there is no Event of Default under this Lease, (ii) Tenant has made all
payments of Operating Expenses and Taxes invoiced by Landlord as of the date of
the audit, (iii) the audit is performed by an independent certified public
accounting firm reasonably approved by Landlord and whose fee or other
compensation is fixed by contract and is no manner computed or determined based
upon the results of the audit, (iv) intentionally omitted, and (v) such audit is
commenced and completed and the results thereof delivered to Landlord within
ninety (90) days following the date Landlord makes its books available to
Tenant.  If such audit reveals an over payment on account of Operating Expenses
or Taxes by Tenant, Landlord shall credit such overpayment against the next
installment of rent coming due until such credit is exhausted, or, if this Lease
has expired, Landlord shall pay Tenant such over payment within thirty (30) days
after its receipt of such audit.  In addition, if such audit reveals an
overpayment in excess of 5% of what Tenant should have paid on account of
Operating Expenses or Taxes for any calendar year, Landlord shall also pay the
commercially reasonable costs of Tenant’s audit within thirty (30) days after
Landlord’s receipt of Tenant’s third party invoice therefor.  If Tenant fails to
timely deliver a dispute notice to Landlord or fails to complete its audit and
deliver the result of the audit to Landlord within the

 

16

--------------------------------------------------------------------------------


 

applicable ninety (90) day period, then in either of such events, Landlord’s
Annual Statement of Additional Rent shall be binding and conclusive upon Tenant
for all purposes of this Lease.

 

ARTICLE 7

 

Improvements, Repairs, Additions, Replacements

 

7.1                               Preparation of the Premises.

 

(a)                                 Tenant has prepared the initial draft floor
plan for the Premises, (the “Floor Plan”), which is attached hereto as
Exhibit A-1.  A copy of the Floor Plan has been provided to Landlord in CAD
format.  Landlord shall reimburse Tenant’s architect up to $0.10 per square foot
for the Floor Plan within thirty (30) days of the date of the Tenant’s delivery
to Landlord of such architect’s invoice.  Within 30 days after the date hereof,
Landlord shall prepare and submit to tenant, Working Drawings for the interior
finish of the Premises.  The Working Drawings shall be based on the Floor Plan
and the Building Standard Tenant Finishes attached hereto as Exhibit C
(“Building Standard Finishes”) and otherwise with information provided to
Landlord by Tenant, including, without limitation, any non-structural changes to
the Floor Plan requested by Tenant.  Upon completion, the Working Drawings shall
be submitted to Tenant for Tenant’s approval, which shall not be unreasonably
withheld or delayed.  Failure by Tenant to approve any submission or
resubmission of the Working Drawings within ten (10) days after submission or
any resubmission shall constitute approval thereof. Any disapproval shall be
accompanied by a specific statement of the reasons therefor.  The work to be
performed by Landlord pursuant to the Working Drawings is referred to as
“Landlord Work”.

 

(b)                                 Upon both parties’ approval of the Work
Drawings, if Tenant has selected any item that is not a Building Standard Finish
(each such item, an “Above Building Standard Finish”), Landlord shall advise
Tenant of the increase in the cost therefor as charged by General Contractor
(with no additional mark up by Landlord) over the cost of the Building Standard
Finish for such item and Tenant shall either pay Landlord the amount of actual
increase or elect to proceed with the Building Standard Finish for such item.
Landlord shall not be required to commence Landlord’s Work until Tenant has paid
Landlord for the increase in the costs of Landlord’s Work due to all Above
Building Standard Finishes selected by Tenant.  Promptly after approval of the
Working Drawings by Tenant and the payment by Tenant to Landlord of any of the
cost of any Above Building Standard Finish items, Landlord at its sole expense
(except for the above Building Standard Finishes), shall engage the General
Contractor to commence and exercise all reasonable efforts to complete
Landlord’s Work on or before March 1, 2018.

 

(c)                                  The Landlord’s Work shall be deemed
substantially complete on the first day on which Landlord’s Work has been
substantially completed  in accordance with the Working Drawings except for
(i) minor items of work (and, if applicable, adjustment of equipment and
fixtures) which can be completed after occupancy has been taken without causing
undue interference with Tenant’s use of the Premises for the Permitted Use (i.e.
so called “punch list” items) and (ii) items which, in accordance with good
construction practice, should be performed after the performance of any tenant
improvement work to be performed by Tenant, as confirmed by a certificate of
substantial completion from General Contractor and a certificate of occupancy

 

17

--------------------------------------------------------------------------------


 

for the Premises from the applicable Governmental Authority (the “Substantial
Completion Date”).  On the Substantial Completion Date, Landlord’s and Tenant’s
Representatives shall jointly inspect the Premises and agree upon the
punchlist.  Subject to Tenant Delays and Force Majeure, Landlord will exercise
commercially reasonable efforts to complete the “punch list” items within
forty-five (45) days after the Substantial Completion Date, and Tenant shall
afford Landlord access to the Premises for such purposes.

 

(d)                                 Landlord shall not charge any project
management or supervisory, labor or other fees to Tenant as part of Landlord’s
Work.  Landlord’s Work shall include separately demising the Premises from
balance of the 3rd floor of the Building and separating all base Building MEP
systems and installing a sub-meter for the measurement of electricity consumed
in the Premises.

 

7.2                               Condition; Landlord’s Performance.

 

Tenant shall give Landlord written notice, not later than one (1) calendar month
after the Term Commencement Date, of any respects in which Landlord has not
performed Landlord’s Work fully, properly and in accordance with the terms of
this Lease.  Except as identified in any such notice from Tenant to Landlord,
Tenant shall have no right to make any claim that Landlord has failed to perform
any of Landlord’s Work fully, properly and in accordance with the terms of this
Lease or to require Landlord to perform any further of Landlord’s Work.  Except
for Landlord’s Work, the Premises are being leased in their present condition,
AS IS, WITHOUT REPRESENTATION OR WARRANTY by Landlord.  Tenant acknowledges that
it has inspected the Premises and the Common Areas and has found the same
satisfactory.

 

7.3                               Tenant’s Delays; Remedies for Tenant’s Delay.

 

(a)                                 If a delay shall occur in the Substantial
Completion Date as the result of:

 

(i)                                     any unreasonable delay by Tenant in
approving the Working Drawings;

 

(ii)                                  any request by Tenant that Landlord delay
the commencement or completion of Landlord’s Work for any reason;

 

(iii)                               any change by Tenant in any of the Working
Drawings after initial approval thereof by Tenant;

 

(iv)                              any other act or omission of Tenant or its
officers, agents, employees or contractors;

 

(v)                                 intentionally omitted; or

 

(vi)                              intentionally omitted.

 

then Tenant shall, from time to time and within ten (10) days after demand
therefor, pay to Landlord Basic Rent and Additional Rent for each day that the
Substantial Completion Date is postponed as a result of such delay.

 

18

--------------------------------------------------------------------------------


 

(b)                                 The delays referred to in paragraph (a) 
herein are referred to collectively and individually as “Tenant’s Delay.”

 

7.4                               Tenant’s Early Access to the Premises.

 

Landlord shall keep Tenant informed as to the progress of Landlord’s Work. 
Commencing on the Early Access Date, Tenant and Tenant’s agents, at Tenant’s
sole risk, may enter the Premises in order to do such work as may be required to
make the Premises ready for Tenant’s use and occupancy thereof.  In making such
entry, Tenant and Tenant’s agents, contractors, workmen, mechanics, suppliers
and invitees, shall work in harmony with Landlord and the General Contractor and
with other tenants and occupants of the Building and Tenant shall deliver
evidence of insurance required by this Lease.  If at any time such entry shall
cause or threaten to interfere with Landlord’s Work, Landlord shall have the
right to immediately withdraw such permission for Early Access.  Any such entry
into and occupation of the Premises shall be deemed to be under all of the
terms, covenants, conditions and provisions of this Lease except the covenant to
pay Basic Rent and Additional Rent.  Except for its negligence or willful
misconduct, Landlord shall not be liable in any way for any injury, loss or
damage which may occur to any of Tenant’s work and installations made in the
Premises or to properties placed therein prior to the Term Commencement Date,
the same being at Tenant’s sole risk.

 

7.5                               Alterations and Improvements.

 

Other than cosmetic Improvements such as painting or carpeting, Tenant shall not
make Improvements, alterations or additions to the Premises except in accordance
with plans and specifications therefore first approved in writing by Landlord.
The Tenant must use the Landlord’s General Contractor for any/ all alterations
and improvements (other for than cosmetic improvements, provided the contractors
performing cosmetic improvements shall be subject to Landlord’s reasonable
approval).  All work performed by Tenant must be of a quality equal to or better
than the Building Standard Tenant Finishes.  Tenant shall not hang shades,
curtains, signs, awnings or other materials, attach any materials to or make any
change in the appearance of any glass visible from outside of the Premises, add
any window treatments of any kind, without Landlord’s prior written consent. 
Without limitation, Landlord shall not be deemed unreasonable for withholding
approval of any Improvements, alterations or additions which would (a) delay
completion of the Premises or the Building, or (b) require unusual expense to
readapt the Premises to normal use upon termination of this Lease. All
Improvements, alterations and additions shall become part of the Premises.

 

With respect to all Improvements, alterations and additions (including cosmetic
Improvements such as painting or carpeting), Tenant shall (i) secure all
Authorizations necessary therefor, including, if applicable, the Authorization
For Additional Work form, included herein as Exhibit H; (ii) deliver to Landlord
a statement of the names of all its contractors and subcontractors and the
estimated cost of all labor and material to be furnished by them; and
(iii) cause each contractor to carry (x) workmen’s compensation insurance in
statutory amounts, and (y) commercial general liability insurance with limits as
Landlord may reasonably require, but in no event less than $1,000,000.00,
covering all of Tenant’s contractors and subcontractors, and naming Landlord as
an additional insured (all such insurance to be written in companies reasonably
approved by Landlord), and to deliver to Landlord certificates of all such
insurance.

 

19

--------------------------------------------------------------------------------


 

Tenant agrees to pay promptly when due the entire cost of any work done in the
Premises by Tenant, its agents, employees or independent contractors, and not to
cause or permit any liens to attach to the Premises and immediately to discharge
or bond against any such liens which may so attach.  All construction work done
by Tenant, its agents, employees or independent contractors shall be done in a
good and workmanlike manner and in compliance with all Legal Requirements and
Insurance Requirements.  Landlord may inspect the work at its option.

 

7.6                               Intentionally Omitted.

 

7.7                               Intentionally Omitted.

 

ARTICLE 8

 

Building Services

 

8.1                               Basic Services.

 

Landlord shall furnish, or cause to be furnished, during the Term the Basic
Services.  The cost of the Basic Services shall be included in Operating
Expenses.

 

8.2                               Other Janitors.

 

Any person employed by Tenant, with Landlord’s consent, to do janitorial work,
either inside or outside the Premises, shall be subject to and under the control
and direction of the superintendent of the Building (but not as agent, employee,
or servant of said superintendent or of Landlord).

 

8.3                               Additional Services.

 

Tenant shall pay Landlord a reasonable charge for any Additional Services
provided by Landlord at Tenant’s request.  All charges for Additional Services
shall be due and payable within thirty (30) days of the date Tenant receives
Landlord’s invoice therefor.

 

Tenant shall have the right to receive HVAC on Saturdays, excluding Holidays,
from 8:00 AM to 1:00 PM up to five (5) times per calendar year free of any
charge, by providing forty-eight (48) hours previous written notice to Landlord
for such HVAC service, otherwise, Tenant shall have the right to receive HVAC
Service during hours other than Normal Business Hours by paying Landlord’s then
standard charge for additional HVAC service as an Additional Service, as
follows:

 

Extended Hours HVAC

 

Tenant shall have extended hours available for HVAC.  Extended hours shall be
defined as 6:00 PM - 7:00 AM Monday through Friday, and any time on Saturday,
Sunday or Holidays.

 

The billable rates for air-conditioning shall be:

 

20

--------------------------------------------------------------------------------


 

$75.00 per hour per HVAC unit with a four (4) hour minimum.

 

The billable rates for heat shall be:

 

$75.00 per hour per HVAC unit with a four (4) hour minimum.

 

8.4                               Electricity.

 

Landlord shall furnish electricity to the Premises for HVAC and an average of
six (6) watts of electric current (connected load) per Rentable Square Foot for
lights and plugs.  Electricity used by Tenant in the Premises shall be paid for
by Tenant by separate invoice billed by the applicable utility company or the
Landlord (without markup) and payable directly by Tenant.  Tenant shall not,
without prior written notice to Landlord in each instance (i) connect to the
Building electric distribution system anything other than normal office
equipment, (ii) connect to the Building electric distribution system any
fixtures, appliances or equipment which operate on a voltage in excess of 120
volts nominal, or (iii) make any alteration or addition to the electric system
of the Premises.  Tenant’s use of electrical energy in the Premises shall not at
any time exceed the capacity of any of the electrical conductors or equipment in
or otherwise serving the Premises.

 

8.5                               Access.

 

Tenant shall have access to the Premises twenty-four (24) hours per day, seven
(7) days per week.  Landlord shall provide Building access cards to all of
Tenant’s employees in the Premises at no charge.

 

ARTICLE 9

 

Tenant’s Particular Covenants

 

9.1                               Occupancy of the Premises.

 

Tenant shall not (i) injure or deface the Premises or the Building, (ii) install
any sign in or on any window, demising wall, or Common Area without Landlord’s
approval, (iii) permit in the Premises any flammable fluids or chemicals not
reasonably related to the Permitted Uses, or (iv) perform any act or allow any
act or practice which may injure the Premises or any other part of the Property,
or cause offensive odors or discharges or loud noise to constitute a nuisance or
menace or any threat of health to any other occupant of the Building or to the
neighborhood, or be detrimental to the operation, or appearance of the Building.

 

9.2                               Safety.

 

Tenant shall keep the Premises equipped with all safety appliances required by
Legal Requirements or Insurance Requirements because of any use made by Tenant. 
Tenant shall procure all Authorizations so required because of such use and, if
requested by Landlord, shall do any non-structural work so required because of
such particular use, it being understood that the foregoing provision shall not
be construed to broaden in any way the Permitted Uses.

 

21

--------------------------------------------------------------------------------


 

9.3                               Equipment.

 

Tenant shall not place a load upon any portion of the Premises or the Buildings
exceeding the floor load per square foot of area which such floor was designed
to carry and which is allowed by Legal Requirements.  Machines and mechanical
equipment used by the Tenant in the Premises shall be placed and maintained by
Tenant at Tenant’s expense so as to absorb and reasonably minimize air borne or
structure born vibration, noise and annoyance.  Any moving of machinery and
mechanical equipment shall be at Tenant’s sole risk, and Tenant shall indemnify
and save Landlord harmless from and against any liability, loss, claim, or
damage resulting from such moving.  All of the furnishings, fixtures, machinery,
equipment, effects and property of every kind, nature and description belonging
to Tenant and to any persons claiming by, through or under Tenant which, during
the term of this Lease or any occupancy of the Premises by Tenant or anyone
claiming under Tenant, may be on the Premises, shall be at the sole risk and
hazard of Tenant.

 

9.4                               Pay Taxes.

 

Tenant shall pay promptly when due all Taxes upon its personal property
(including, without limitation, fixtures and equipment) in the Premises.

 

9.5                               Intentionally Omitted.

 

9.6                               Intentionally Omitted.

 

9.7                               Maintenance and Repair.

 

(a)                                 Landlord Repairs.

 

Except as otherwise provided in this Lease and exclusive of any supplemental
HVAC systems installed by or at the request of Tenant, Landlord agrees to keep
in good order, condition and repair the roof, the Building systems (HVAC, life
safety, vertical transportation and utilities) and the structural elements of
the Building, except that Landlord shall in no event be responsible to Tenant
for the repair of  the doors to the Premises that are in excess of standard
building finish, or any condition in the Premises or the Building caused by any
act or neglect of Tenant, its invitees or contractors.  Landlord shall also keep
and maintain all Common Areas (including all parking areas) in a good and clean
order, condition and repair, properly lighted, free of snow and ice and
accumulation of dirt and rubbish, and shall keep and maintain all landscaped
areas on the Property in a neat and orderly condition.

 

(b)                                 Tenant Repairs.

 

Tenant shall keep and maintain the Premises in good order, condition and repair,
excepting only those repairs for which Landlord is responsible under the terms
of this Lease, reasonable wear and tear of the Premises, and damage by fire or
other casualty or as a consequence of the exercise of the power of eminent
domain; and Tenant shall surrender the Premises, at the end of the Term, in such
condition; provided, however, Tenant shall not have any obligation to remove
Landlord’s Work.  Without limitation, Tenant shall comply with all Legal
Requirements and Insurance Requirements applicable to Tenant’s use and occupancy
from

 

22

--------------------------------------------------------------------------------


 

time to time in effect for the Premises; provided, however, Tenant shall not be
required to perform any structural work in connection therewith. Subject to the
waiver of subrogation contained herein, Tenant shall be responsible for the cost
of repairs which may be made necessary by reason of damage to the Building
caused by any act or neglect of Tenant, or its employees, contractors or
invitees.

 

ARTICLE 10

 

Requirements of Public Authority

 

10.1                        Legal Requirements.

 

Tenant shall, at its own cost and expense, promptly observe and comply with all
Legal Requirements pertaining to its use of the Premises; provided, however,
Tenant shall not be required to perform any structural work in connection
therewith.  Tenant shall pay all costs, expenses, liabilities, losses, damages,
fines, penalties, claims and demands, that may in any manner arise out of or be
imposed because of the failure of Tenant to comply with the covenants of this
Article 10.

 

10.2                        Environmental Legal Requirements.

 

(a)                                 Hazardous Materials.

 

(i)                                     Tenant may use materials such as
adhesives, lubricants, ink, solvents and cleaning fluids of the kind and in
amounts and in the manner customarily found and used in business offices in
order to conduct its business at the Premises and to maintain and operate the
business machines and equipment located in the Premises provided that such
materials are used, stored and disposed of by Tenant strictly in accordance with
all applicable Legal Requirements.  Except for the foregoing, Tenant shall not
use, store, handle, treat, transport, release or dispose of any other Hazardous
Materials in, on or about the Premises or the Property without Landlord’s prior
written consent, which Landlord may withhold or condition in Landlord’s sole
discretion.

 

(ii)                                  Any handling, treatment, transportation,
storage, disposal or use of Hazardous Materials by Tenant in or about the
Premises or the Property and Tenant’s use of the Premises shall comply with all
applicable Legal Requirements.  Tenant shall, within ten (10) Business Days of
Landlord’s written request therefor, disclose in writing all Hazardous Materials
that are being used by Tenant in the Premises, the nature of such use and the
manner of storage and disposal.  Without Landlord’s prior written consent,
Tenant shall not conduct any sampling or investigation of soil or groundwater on
the Property to determine the presence of any Hazardous Materials therein.

 

(iii)                               Tenant shall indemnify, defend upon demand
with counsel reasonably acceptable to Landlord, and hold Landlord harmless from
and against,

 

23

--------------------------------------------------------------------------------


 

any liabilities, losses claims, damages, interest, penalties, fines, attorneys’
fees, experts’ fees, court costs, remediation costs, and other expenses which
result from the use, storage, handling, treatment, transportation, release,
threat of release or disposal of Hazardous Materials in or about the Premises or
the Property by Tenant or Tenant’s agents, employees, contractors or invitees. 
The provisions of this subparagraph (iii) shall survive the expiration or
earlier termination of this Lease.

 

(iv)                              Tenant shall give written notice to Landlord
as soon as reasonably practicable of any communication received by Tenant from
any governmental authority concerning Hazardous Materials which relates to the
Premises or the Property.

 

ARTICLE 11

 

Covenant Against Liens

 

11.1                        Mechanics Liens.

 

Landlord’s right, title and interest in the Property shall not be subject to or
liable for liens of mechanics or materialmen for work done on behalf of Tenant
in connection with improvements to the Premises.  Notwithstanding such
restriction, if because of any act or omission of Tenant, any mechanic’s lien or
other lien, charge or order for payment of money shall be filed against any
portion of the Property, Tenant shall, at its own cost and expense, cause the
same to be discharged of record or bonded within thirty (30) days after the
filing thereof.

 

11.2                        Right to Discharge.

 

Without otherwise limiting any other remedy of Landlord for default hereunder,
if Tenant shall fail to cause such liens to be discharged of record or bonded
within the aforesaid thirty (30) day period or to satisfy such liens within (30)
days after any judgment in favor of such lien holders from which no further
appeal might be taken then Landlord shall have the right to cause the same to be
discharged.  All amounts paid by Landlord to cause such liens to be discharged
shall constitute Additional Rent.

 

ARTICLE 12

 

Access to Premises

 

12.1                        Access.

 

The Landlord and its duly authorized agents shall have the right at all
reasonable times and upon reasonable notice to enter upon the Premises for the
purpose of inspection or repair, provided that the right of access under this
Section shall be immediate and without notice if any emergency is deemed to
exist by the Landlord.  Landlord shall also have after giving prior notice, the
right to make access available at all reasonable hours to existing or
prospective mortgagees, purchasers, or tenants of the Property.

 

24

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, no such entry by Landlord shall interfere with
Tenant’s use of the Premises and all repairs, with the exception of emergencies,
shall be performed outside of Normal Business Hours.

 

ARTICLE 13

 

Assignment and Subleasing

 

13.1                        Subleasing and Assignment.

 

(a)                                 Prohibition.

 

(i)                                     Tenant covenants and agrees that neither
this Lease nor the term and estate hereby granted, nor any interest herein or
therein, will be assigned, mortgaged, pledged, encumbered or otherwise
transferred, whether voluntarily, involuntarily, by operation of law or
otherwise, and that neither the Premises nor any part thereof will be encumbered
in any manner by reason of any act or omission on the part of Tenant, or used or
occupied or permitted to be used or occupied, by anyone other than Tenant, or
for any use or purpose other than a Permitted Uses, or be sublet (which term,
without limitation, shall include granting of concessions, licenses and the
like) in whole or in part, without, in each case, the prior written consent of
Landlord, which content shall not be unreasonably withheld or delayed.  In no
event may Tenant place any signs advertising the sublease of the Premises or
assignment of the Lease upon the Premises, the Building or anywhere else on the
Property.  The provisions of this paragraph (i) shall apply to a transfer (by
one or more transfers) of a controlling portion of or interest in the stock or
partnership or membership interests or other evidences of equity interests of
Tenant as if such transfer were an assignment of this Lease; provided that if
equity interests in Tenant at any time are or become traded on a public stock
exchange, the transfer of equity interests in Tenant on a public stock exchange
shall not be deemed an assignment within the meaning of this Article.

 

(ii)                                  The provisions of paragraph (i) shall not
apply to either (x) transactions with an entity into or with which Tenant is
merged or consolidated, or to which all or substantially all of Tenant’s assets
are transferred, or (y) transactions with any entity which controls or is
controlled by Tenant or is under common control with Tenant; provided and only
on condition that in any such event:

 

·                  in the case of an assignment, the successor to Tenant has a
net worth, computed in accordance with generally accepted accounting principles
consistently applied, at least equal to the net worth of Tenant herein named on
the Date of Lease,

 

25

--------------------------------------------------------------------------------


 

·                  proof satisfactory to Landlord of such net worth shall have
been delivered to Landlord at least ten (10) days prior to the effective date of
any such transaction, and

 

·                  the transferee agrees directly with Landlord, by written
instrument in form satisfactory to Landlord in its reasonable discretion, to be
bound by all the obligations of Tenant hereunder, including, without limitation,
the covenant against further assignment and subletting.

 

(iii)                               If Tenant intends to enter into an Occupancy
Arrangement, Tenant shall so notify Landlord in writing, stating the name of
(and a financial statement with respect to) the Person whom Tenant intends to
enter into such Arrangement, the exact terms of the Arrangement and a precise
description of the portion of the Premises intended to be subject thereto. 
Within thirty (30) days of receipt of such writing, Landlord shall either
(i) consent to such Occupancy Arrangement, or (ii) refuse to consent to the
Occupancy Arrangement.

 

If the Landlord consents to such Occupancy Arrangement, Tenant shall (i) enter
into such Arrangement on the exact terms described to Landlord within sixty (60)
days of Landlord’s consent or comply again with their terms of this Section,
(ii) remain liable for the payment and performance of the terms and covenants of
this Lease and (iii) pay Landlord five hundred dollars ($500.00) processing fee
upon execution of such Occupancy Arrangement.  If Tenant enters into such an
Occupancy Arrangement, Tenant shall pay to Landlord when received the excess, if
any, of amounts received in respect of such Occupancy Arrangement over the Rent,
after deducting from such excess, all reasonable costs incurred by Tenant in
connection with such Arrangement, including, without limitation, brokerage fees,
commercially reasonable tenant improvements costs and allowances, advertising
and marketing costs, and legal fees. Tenant must provide Landlord, in writing, a
summary or estimates of such reasonable costs or said costs shall be deemed
non-deductible from such excess.  Any Occupancy Arrangement will expressly
incorporate the terms of this Lease and be subject to the terms of this Lease.

 

(b)                                 Acceptance of Rent.  Should this Lease be
assigned, or if the Premises or any part thereof be sublet or occupied by anyone
other than Tenant, whether or not in violation of the terms and conditions of
the Lease, Landlord may, at any time and from time to time, collect rent and
other charges from the assignee, subtenant or occupant, and apply the net amount
collected to the rent and other charges herein reserved, but no such assignment,
subletting, occupancy, collection or modification of any provisions of this
Lease shall be deemed a waiver of this covenant, or the acceptance of the
assignee, subtenant or occupant as a tenant or a release of Tenant from the
further performance of covenants on the part of Tenant to be performed
hereunder. Any consent by Landlord to a particular assignment, subletting or
occupancy or other

 

26

--------------------------------------------------------------------------------


 

act for which Landlord’s consent is required under this Article shall not in any
way diminish the prohibition stated in this Article as to any further such
assignment, subletting or occupancy or other act or the continuing liability of
the original named Tenant. No assignment or subletting hereunder shall relieve
Tenant from its obligations hereunder, and Tenant shall remain fully and
primarily liable therefor.  Landlord may revoke any consent by Landlord to a
particular assignment, subletting or occupancy if the assignment or sublease
does not provide that the assignee, subtenant or other occupant agrees to be
independently bound by and upon all of the covenants, agreements, terms,
provisions and conditions set forth in this Lease on the part of Tenant to be
kept and performed.  Tenant shall promptly reimburse Landlord for all reasonable
third-party costs, including attorneys’ fees, incurred by Landlord in connection
with any request from Tenant regarding assignment or subletting or any other act
that is subject to this Article.

 

(c)                                  Excess Payments.  If Tenant assigns this
Lease or sublets the Premises or any portion thereof, Tenant shall pay to
Landlord as Additional Rent fifty percent (50%) of the amount, if any, by which
(i) any and all compensation received by Tenant as a result of such assignment
or subletting, net of reasonable expenses actually incurred by Tenant in
connection with such assignment or subletting for brokerage commissions,
advertising and marketing costs, improvement expenses and tenant allowances,
exceeds (ii) in the case of an assignment, the Basic Rent and Additional Rent
under this Lease, and in the case of  subletting, the portion of the Basic Rent
and Additional Rent allocable to the portion of the Premises subject to such
subletting.  Such payments shall be made on the date the corresponding payments
under this Lease are due.  Notwithstanding the foregoing, the provisions of this
Section shall impose no obligation on Landlord to consent to an assignment of
this Lease or a subletting of all or a portion of the Premises.

 

(d)                                 Intentionally Omitted.

 

ARTICLE 14

 

Indemnity

 

14.1                        Tenant’s Indemnity.

 

Subject to the waiver of subrogation contained herein, Tenant shall defend with
counsel first approved by Landlord (counsel appointed by Tenant’s insurance
carrier shall be deemed approved by Landlord and for any other circumstances
such approval shall not be unreasonably withheld or delayed), save harmless, and
indemnify Landlord and Landlord’s managing agent, beneficiaries, partners,
subsidiaries, officers, directors, agents, trustees and employees (“Landlord
Parties”) from any liability for injury, loss, accident or damage to any person
or property, and from any claims, actions, proceedings and expenses and costs in
connection therewith (including without limitation reasonable counsel fees)
(i) arising from or claimed to have arisen from (a) the omission, fault, willful
act, negligence or other misconduct of Tenant or Tenant’s contractors,
licensees, agents, servants, independent contractors or employees, or (b) any
use made or thing done or occurring on the Premises not due to the omission,
fault, willful act, negligence or other misconduct of Landlord, or
(ii) resulting from the failure of Tenant to perform and discharge its covenants
and obligations under this Lease.  The provisions of this Section 14.1 shall
survive the expiration or earlier termination of this Lease.

 

27

--------------------------------------------------------------------------------


 

14.2                        Landlord’s Liability.

 

To the extent permitted by law, except for its willful misconduct or gross
negligence, Landlord shall not be responsible or liable for any damage or injury
to any property, fixtures, buildings or improvements, or to any person or
persons, at any time in the Premises, including any damage or injury to Tenant
or to any of Tenant’s officers, agents, servants, employees, contractors,
invitees, customers or sublessee.

 

ARTICLE 15

 

Insurance

 

15.1                        Liability and Property Insurance.

 

Tenant agrees to maintain in full force from the date upon which Tenant first
enters the Premises for any reason, throughout the Term of this Lease, and
thereafter so long as Tenant is in occupancy of any part of the Premises, (a) a
policy of commercial general liability insurance (including a broad form
contractual liability endorsement), in at least the amounts of the Initial
General Liability Insurance specified in Section 1.1 or such greater amounts as
Landlord in its reasonable discretion shall from time to time request (but not
more than once every four (4) years), under which Tenant is named as an insured
and Landlord, and, at Landlord’s request, Landlord’s property manager, any
Mortgagee, and such other persons as Landlord reasonably may request are named
as additional insureds, and under which the insurer agrees to indemnify and hold
Landlord and such other additional named insureds harmless from and against all
cost, expense and/or liability arising out of or based upon any and all claims,
accidents, injuries and damages set forth in Section 14.1 and (b) special form
(formerly known as “all risk”) property insurance on a “replacement cost” basis,
insuring Landlord’s Work, Tenant’s personal property and any Improvements,
alterations and additions located from time to time in the Premises, made by
Tenant pursuant to Section 7.5 with a deductible of not more than $25,000. 
Tenant may satisfy such insurance requirements by including the Premises in a
so-called “blanket” and/or “umbrella” insurance policy.  Tenant’s insurance
shall be primary to, and not contributory with any insurance carried by
Landlord, whose insurance shall be considered excess only.  Each policy required
hereunder shall be non-cancelable and non-amendable with respect to Landlord and
Landlord’s said designees without prior notice, shall be written on an
“occurrence” basis, and a duplicate original or certificates thereof
satisfactory to Landlord, shall be delivered to Landlord.  An acceptable form of
certificate of insurance is attached hereto as Exhibit J.  The policies of
insurance required to be maintained by Tenant hereunder shall be issued by
companies domiciled in the United States and qualified and licensed to conduct
business in the Commonwealth of Massachusetts, and shall be rated A:VII or
better in the most current issue of Best’s Insurance Reports.

 

15.2                        Tenant’s Risk.

 

Tenant agrees to use and occupy the Premises and to use such other portions of
the Property as Tenant is herein given the right to use at Tenant’s own risk.
Landlord shall not be liable to Tenant, its employees, agents, invitees or
contractors for any damage, injury, loss, compensation, or claim (including, but
not limited to, claims for the interruption of or loss to

 

28

--------------------------------------------------------------------------------


 

Tenant’s business) based on, arising out of or resulting from any cause
whatsoever, including, but not limited to, repairs to any portion of the 
Premises or the Property, any fire, robbery, theft, mysterious disappearance
and/or any other crime or casualty, the actions of any other tenants of the
Building or of any other person or persons, or any leakage in any part or
portion of the Premises or the Building, or from water, rain or snow that may
leak into, or flow from any part of the Premises or the Building, or from
drains, pipes or plumbing fixtures in the Building, unless due to the gross
negligence or willful misconduct of Landlord or Landlord’s agents, contractors
or employees.  Any goods, property or personal effects stored or placed in or
about the Premises shall be at the sole risk of Tenant, and neither Landlord nor
Landlord’s insurers shall in any manner be held responsible therefor.  Landlord
shall not be responsible or liable to Tenant, or to those claiming by, through
or under Tenant, for any loss or damage that may be occasioned by or through the
acts or omissions of persons occupying adjoining premises or any part of the
premises adjacent to or connecting with the Premises or any part of the Property
or otherwise.  Notwithstanding the foregoing, Landlord shall not be released
from liability for any injury, loss, damages or liability to the extent arising
from any gross negligence or willful misconduct of Landlord, its servants,
employees or agents acting within the scope of their authority on or about the
Premises; provided, however, that in no event shall Landlord, its servants,
employees or agents have any liability to Tenant based on any loss with respect
to or interruption in the operation of Tenant’s business.  The provisions of
this Section 15.2 shall be applicable from and after the execution of this Lease
and until the end of the Term of this Lease, and during such further period as
Tenant may use or be in occupancy of any part of the Premises or of the
Building.

 

15.3                        Landlord’s Insurance.

 

Landlord shall maintain commercial general liability insurance covering the
Common Areas and Landlord shall maintain “special form” property insurance in an
amount equal to 100% of the replacement cost of the Building, with a deductible
of not more than $25,000 and the premium for such policies shall be included in
Operating Expenses.

 

Notwithstanding the foregoing, the parties agree that Tenant shall cause
Landlord’s Work and its Improvements, alterations and additions to the Premises
to be insured for the benefit of Landlord and Tenant as their respective
interests may appear, against loss or damage by fire and customary extended
coverage in an amount equal to (i) the replacement value thereof, if insurance
in such amount is available, or (ii) the amount necessary to avoid the effect of
co-insurance provisions of the applicable policies.  Landlord shall, at Tenant’s
cost and expense, cooperate fully with Tenant and execute any and all consents
and other instruments and take all other actions necessary to obtain the largest
possible recovery.  Landlord shall not carry any insurance concurrent in
coverage and contributing in the event of loss with any insurance required to be
furnished by Tenant hereunder if the effect of such separate insurance would be
to reduce the protection or the payment to be made under Tenant’s insurance.

 

29

--------------------------------------------------------------------------------


 

ARTICLE 16

 

Waiver of Subrogation

 

16.1                        Waiver of Subrogation.

 

Notwithstanding anything herein to the contrary, Landlord and Tenant each hereby
waives any and all rights of recovery, claim, action, or cause of action against
the other, its agents, employees, licensees, or invitees for any loss or damage
to or at the Premises or the Property or any personal property of such party
therein or thereon by reason of fire, the elements, or any other cause which
would be insured against under the terms of the policies each party is required
to maintain hereunder, to the extent of such insurance, regardless of cause or
origin, including omission of the other party hereto, its agents, employees,
licensees, or invitees.  Landlord and Tenant covenant that no insurer shall hold
any right of subrogation against either of such parties with respect thereto. 
The parties hereto agree that any and all such insurance policies required to be
carried by either shall be endorsed with a subrogation clause, substantially as
follows:  “This insurance shall not be invalidated should the insured waive, in
writing prior to a loss, any and all right of recovery against any party for
loss occurring to the Property described therein,” and shall provide that such
party’s insurer waives any right of recovery against the other party in
connection with any such loss or damage.

 

ARTICLE 17

 

Damage or Destruction

 

17.1                        Landlord’s Right of Termination.

 

If the Premises or the Building are substantially damaged by fire or casualty
(the term “substantially damaged” meaning damage of such a character that the
same cannot, in the ordinary course, reasonably be expected to be repaired
within one hundred eighty (180) days from the time that repair work would
commence), then Landlord shall have the right to terminate this Lease (even if
Landlord’s entire interest in the Premises may have been divested) by giving
notice of its election so to do within ninety (90) days after the occurrence of
such casualty, whereupon this Lease shall terminate thirty (30) days after the
date of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

 

17.2                        Restoration.

 

(a)                                 If the Premises or the Building are damaged
by fire or other casualty, and this Lease is not terminated pursuant to
Section 17.1 or Section 17.2(c), Landlord shall thereafter use reasonable
efforts to restore the Building and the Premises to its condition existing prior
to such casualty for Tenant’s use and occupation (excluding Tenant’s Restoration
Work, as defined below), provided that Landlord’s obligation shall be limited to
the amount of insurance proceeds available therefor (and Tenant agrees to pay to
Landlord the proceeds of its casualty policy attributable to Landlord’s Work for
such purposes), and Landlord shall not be obligated to commence restoration
until Landlord has received the insurance proceeds, including the insurance
proceeds attributable to Landlord’s Work (“Landlord’s Restoration Work”). 
Landlord’s Restoration Work shall not include, and Tenant shall be solely
responsible for, the repair and restoring, at Tenant’s sole cost and expense, of
any Improvements or alterations performed by Tenant after the Term Commencement
Date and Tenant’s personal property (“Tenant’s Restoration Work”).

 

30

--------------------------------------------------------------------------------


 

(b)                                 Landlord shall not carry any insurance on
Landlord’s Work, Tenant’s personal property or on the Improvements installed by
Tenant after the Term Commencement Date that constitute part of Tenant’s
Restoration Work and shall not be obligated to repair or replace Tenant’s
personal property or any Improvements installed by Tenant after the Term
Commencement Date.  Tenant shall look solely to its insurance for recovery of
any damage to or loss of Tenant’s personal property and any Improvements
installed by Tenant after the Term Commencement Date.  Tenant shall notify
Landlord promptly of any casualty in the Premises.  Tenant shall promptly permit
Landlord access to the Premises for the purpose of performing Landlord’s
Restoration Work.

 

(c)                                  If (i) the damage is so extensive that the
Premises cannot reasonably be expected to be ready for re-occupancy by Tenant
within one hundred eighty (180) days after the commencement of Landlord’s
Restoration Work, or (ii) if the Premises is not delivered to Tenant, vacant and
broom clean with Landlord’s Restoration Work substantially complete within one
hundred eighty (180) days after the commencement of Landlord’s Restoration Work,
Tenant may terminate this Lease by notice to Landlord given, as applicable,
within sixty (60) days after the occurrence of the casualty in the case of a
casualty which cannot reasonably expected to be restored within one hundred
eighty (180) days after the commencement of Landlord’s Restoration Work, or
after the expiration of such 180-day period but prior to the date Landlord
notifies Tenant that Landlord’s Restoration Work is substantially complete and
the Premises is ready for re-occupancy by Tenant.

 

(d)                                 If this Lease is terminated by Landlord
pursuant to Section 17.1 or by Tenant pursuant to Section 17.2(c)(i), Tenant
shall pay to Landlord from Tenant’s insurance proceeds received by Tenant on
account thereof, the unamortized balance (on a straight line basis) of
Landlord’s Work.

 

17.3                        Abatement of Rent.

 

If the Premises or the Building are damaged by fire or other casualty, Basic
Rent shall abate proportionately for the period from the date of such fire or
other casualty until the earlier of (a) the date that Landlord substantially
completes Landlord’s Restoration Work (provided that if Landlord would have
completed Landlord’s Restoration Work at an earlier date but for Tenant having
failed to cooperate with Landlord in effecting such work or collecting insurance
proceeds, then the Premises shall be deemed to have been repaired and restored
on such earlier date and the abatement shall cease), or (b) the date Tenant or
any subtenant reoccupies any portion of the Premises (in which case the Basic
Rent allocable to such reoccupied portion shall be payable by Tenant from the
date of such occupancy).

 

31

--------------------------------------------------------------------------------


 

ARTICLE 18

 

Eminent Domain

 

18.1                        Eminent Domain.

 

(a)                                 If the Premises or access thereto or the
parking area shall be affected by any exercise of the power of eminent domain,
Basic Rent and Additional Rent payable by Tenant shall be justly and equitably
abated and reduced according to the nature and extent of the loss of use thereof
suffered by Tenant and if such taking materially affects Tenant’s use of the
Premises, and Tenant may terminate this Lease by giving written notice thereof
to Landlord in the time periods set forth in Section 18(b) for Landlord’s
exercise of its termination right.  In no event shall Landlord have any
liability for damages to Tenant for inconvenience, annoyance or interruption of
business arising from such exercise of the power of eminent domain.

 

(b)                                 If any part of the Building is taken by any
exercise of the right of eminent domain, then Landlord shall have the right to
terminate this Lease (even if Landlord’s entire interest in the Premises may
have been divested) by giving notice of Landlord’s election to do so within
ninety (90) days after the occurrence of the effective date of such taking,
whereupon this Lease shall terminate on the date Landlord must surrender
possession of the Property to the condemning authority with the same force and
effect as if such date were the date originally established as the Stated
Expiration Date.

 

(c)                                  If this Lease shall not be terminated
pursuant to paragraph (b), Landlord shall thereafter use due diligence to
restore the Premises (excluding any Improvements, alterations or additions made
by Tenant pursuant to Section 7.5) to proper condition for Tenant’s use and
occupation, provided that Landlord’s obligation shall be limited to the amount
of compensation recoverable by Landlord from the taking authority.  If, for any
reason, such restoration shall not be substantially completed within six
(6) months after the expiration of the ninety (90) day period referred to in
sub-paragraph (b), then Tenant shall have the right to terminate this Lease by
giving notice to Landlord thereof within thirty (30) days after the expiration
of such period.  Upon the giving of such notice, this Lease shall cease and come
to an end thirty (30) days after the giving of such notice, without further
liability or obligation on the part of either party unless, within such thirty
(30) day period, Landlord substantially completes such restoration.  Such right
of termination shall be Tenant’s sole and exclusive remedy at law or in equity
for Landlord’s failure so to complete such restoration.

 

(d)                                 Landlord shall have and hereby reserves and
excepts, and Tenant hereby grants and assigns to Landlord, all rights to recover
for damages to the Property and the leasehold interest hereby created, and to
compensation accrued or hereafter to accrue by reason of such taking, and by way
of confirming the foregoing, Tenant hereby grants and assigns, and covenants
with Landlord to grant and assign to Landlord, all rights to such compensation. 
Nothing contained herein shall be construed to prevent Tenant from prosecuting
in any condemnation proceedings a claim for the value of any of Tenant’s
personal property installed in the Premises by Tenant at Tenant’s expense and
for relocation expenses, provided that such action shall not affect the amount
of compensation otherwise recoverable by Landlord from the taking authority.

 

32

--------------------------------------------------------------------------------


 

ARTICLE 19

 

Quiet Enjoyment; Subordination

 

19.1                        Landlord’s Covenant.

 

Landlord agrees at no cost to Tenant, to use reasonable efforts to obtain from
the Superior Mortgagee as of the date of this Lease, a non-disturbance and
attornment agreement for Tenant.  Provided that an Event of Default has not
occurred and is not then continuing, Tenant shall, subject to the Permitted
Exceptions, quietly have and enjoy the Premises during the Term, without
hindrance or molestation from any Person lawfully claiming by, through or under
Landlord.

 

19.2                        Subordination.

 

This Lease, and all rights of Tenant hereunder, are and shall be subject and
subordinate to all mortgages which may now or hereafter affect the Property,
whether or not such mortgages shall also cover other lands and/or buildings, to
each and every advance made or hereafter to be made under such mortgages, and to
all renewals, modifications, replacements and extensions of such leases and such
mortgages and all consolidations of such mortgages; provided, however, that such
subordination is conditioned upon the holder of any mortgage entering into a
subordination, non-disturbance and attornment agreement with Tenant in
commercially reasonable form.  Any mortgage to which this Lease is, at the time
referred to, subject and subordinate, is herein called “Superior Mortgage” and
the holder of a Superior Mortgage, or its successor in interest at the time
referred to, is herein called “Superior Mortgagee.”  If any holder of a mortgage
which includes the Premises, executed and recorded prior to the Date of Lease,
shall so elect, this Lease and the rights of Tenant hereunder, shall be superior
in right to the rights of such holder, with the same force and effect as if this
Lease had been executed, delivered and recorded, or a statutory notice hereof
recorded, prior to the execution, delivery and recording of any such mortgage.
The election of any such holder shall become effective upon either notice from
such holder to Tenant in the same fashion as notices from Landlord to Tenant are
to be given hereunder or by the recording in the appropriate registry or
recorder’s office of an instrument in which such holder subordinates its rights
under such mortgage to this Lease.

 

19.3                        Notice to Mortgagee

 

Tenant shall not seek to enforce any remedy it may have for any default on the
part of Landlord without first giving Superior Mortgagee written notice by
certified mail, return receipt requested, specifying the default in reasonable
detail, and affording such Superior Mortgagee (i) a reasonable opportunity to
perform Landlord’s obligations hereunder (but not less than thirty (30) days),
if such default can be cured without such Superior Mortgagee taking possession
of the mortgaged or leased estate, or (ii) to obtain possession of the mortgaged
or leased estate and then to cure such default of Landlord, if such default
cannot be cured without such Superior Mortgagee or taking possession of the
mortgaged or leased estate.

 

ARTICLE 20

 

Defaults; Events of Default

 

20.1                        Tenant’s Default.

 

(a)                                 If at any time subsequent to the Date of
Lease any one or more of the following events (herein referred to as an “Event
of Default”) shall occur:

 

33

--------------------------------------------------------------------------------


 

(i)                                     Tenant shall fail to pay the Basic Rent
or any other Additional Rent hereunder when due and such failure shall continue
for five (5) days after notice thereof from Landlord; or

 

(ii)                                  Tenant shall neglect or fail to perform or
observe any other covenant herein contained on Tenant’s part to be performed or
observed and Tenant shall fail to remedy the same within thirty (30) days after
notice to Tenant specifying such neglect or failure (or such shorter period for
completing a cure for such default as may be required by applicable Laws or by
virtue of an emergency situation) or if such failure is of such a nature that
Tenant cannot reasonably remedy the same within such thirty (30) day period,
Tenant shall fail to commence promptly (and in any event within such thirty (30)
day period) to remedy the same and to prosecute such remedy to completion with
diligence and continuity (and in any event, within ninety (90) days after the
notice described in this subparagraph (ii)); or

 

(iii)                               Tenant’s leasehold interest in the Premises
shall be taken on execution or by other process of law directed against Tenant;
or

 

(iv)                              If Tenant or any guarantor of this Lease shall
(1) make an assignment for the benefit of creditors, (2) acquiesce in a petition
in any court in any bankruptcy, reorganization, composition, extension or
insolvency proceedings, (3) seek, consent to or acquiesce in the appointment of
any trustee, receiver or liquidator of Tenant or of any guarantor of this Lease
or of all or any part of Tenant’s or such guarantor’s property, (4) file a
petition seeking an order for relief under the Title 11 of the United States
Code, as now or hereafter amended or supplemented (the “Bankruptcy Code”), or by
filing any petition under any other present or future federal, state or other
statute or law for the same or similar relief, or (5) fail to win the dismissal,
discontinuation or vacating of any involuntary bankruptcy proceeding filed under
the Bankruptcy Code, or under any other present or future federal, state or
other statute or law for the same or similar relief, within sixty (60) days
after such proceeding is initiated; or

 

(v)                                 Any lien has been filed against the
Property, or any portion thereof, as a result of Tenant’s acts, omissions or
breach of this Lease, and Tenant fails, within 30 days after notice that the
lien is filed, either  (1) to cause said lien to be removed from the Property,
or (2) to furnish a bond sufficient to remove the lien or cause a title
insurance endorsement to be issued with respect to such lien, which endorsement
shall be satisfactory, in form and substance to Landlord, in Landlord’s sole and
absolute discretion;

 

then in any such case Landlord may terminate this Lease as hereinafter provided
and exercise any other rights or remedies available under this Lease, at law or
in equity.

 

34

--------------------------------------------------------------------------------


 

(b)                                 If the trustee or the debtor in possession
assumes the Lease under applicable bankruptcy law, it may assign its interest in
this Lease only if the proposed assignee first provides Landlord with Adequate
Assurance of Future Performance of all of Tenant’s obligations under the Lease,
and if Landlord determines, in the exercise of its reasonable business judgment,
that the assignment of this Lease will not breach any other lease, or any
mortgage, financing agreement, or other agreement relating to the Property by
which Landlord or the Property is then bound (and Landlord shall not be required
to obtain consents or waivers from any third party required under any lease,
mortgage, financing agreement, or other such agreement by which Landlord is then
bound).

 

(c)                                  For purposes only of paragraph (b) above,
and in addition to any other requirements under the Bankruptcy Code, any future
federal bankruptcy law and applicable case law, “Adequate Assurance of Future
Performance” means at least the satisfaction of the following conditions, which
Landlord and Tenant acknowledge to be commercially reasonable:

 

(i)                                     the proposed assignee submitting a
current financial statement, audited by a certified public accountant, that
allows a net worth and working capital in amounts determined in the reasonable
business judgment of Landlord to be sufficient to assure the future performance
by the assignee of Tenant’s obligation under this Lease; and

 

(ii)                                  if requested by Landlord in the exercise
of its reasonable business judgment, the proposed assignee obtaining a guarantee
(in form and substance satisfactory to Landlord) from one or more persons who
satisfy Landlord’s standards of creditworthiness.

 

20.2                        Landlord’s Remedies.

 

(a)                                 Upon the occurrence of an Event of Default,
Landlord shall have the following remedies, in addition to any and all other
rights and remedies provided by law or otherwise provided in this Lease, any one
or more of which Landlord may resort to cumulatively, consecutively, or in the
alternative:

 

(i)                                     Landlord may continue this Lease in full
force and effect, and collect Rent when due.

 

(ii)                                  Landlord may terminate this Lease upon
written notice to Tenant to such effect, in which event this Lease (and all of
Tenant’s rights hereunder) shall immediately terminate, but such termination
shall not affect those obligations of Tenant which are intended by their terms
to survive the expiration or termination of this Lease, nor Tenant’s obligation
to pay damages as set forth in this Section 20.2.  This Lease may also be
terminated by a judgment specifically providing for termination.

 

(iii)                               Landlord may terminate Tenant’s right of
possession without terminating this Lease upon written notice to Tenant to such
effect, in which event Tenant’s right of possession of the Premises shall

 

35

--------------------------------------------------------------------------------


 

immediately terminate, but this Lease shall continue subject to the effect of
this Section 20.2.

 

(iv)                              Landlord may, but shall not be obligated to,
perform any defaulted obligation of Tenant, and to recover from Tenant, as
Additional Rent, the costs incurred by Landlord in performing such obligation. 
Notwithstanding the foregoing, or any other notice and cure period set forth
herein, Landlord may exercise its rights under this clause 4 of
Section 20.2(a) without prior notice or upon shorter notice than otherwise
required hereunder (and as may be reasonable under the circumstances) in the
event of any one or more of the following circumstances is present: (i) there
exists a reasonable risk of prosecution of Landlord unless such obligation is
performed sooner than the stated cure period; (ii) there exists an emergency
arising out of the defaulted obligation; or (iii) the Tenant has failed to
obtain insurance required by this Lease, or such insurance has been canceled by
the insurer without being timely replaced by Tenant, as required herein.

 

(v)                                 Landlord shall have the right to recover
damages from Tenant, as set forth in this Section 20.2.

 

(b)                                 Upon any termination of this Lease or of
Tenant’s right of possession subject to applicable law, Landlord, at its sole
election,  may (i) re-enter and take possession of the Premises and all the
remaining improvements or property, (ii) eject Tenant or any of the Tenant’s
subtenants, assignees or other person or persons claiming any right under or
through Tenant, (iii) take exclusive possession of all of Tenant’s personal
property and any other property located in the Premises and to use such Tenant’s
personal property and other property without charge therefor, (iv) remove all
property from the Premises and store the same in a public warehouse or elsewhere
at Tenant’s expense, and/or (v) deem such property to be abandoned, and, in such
event, Landlord may dispose of such property at Tenant’s expense, free from any
claim by Tenant or anyone claiming by, through or under Tenant.   Landlord shall
use commercially reasonable efforts to mitigate damages.  It shall not
constitute a constructive or other termination of this Lease or Tenant’s right
to possession if Landlord (a) exercises its right to repair or maintain the
Premises, (b) performs any unperformed obligations of Tenant, (c) stores or
removes Tenant’s property from the Premises after Tenant’s dispossession,
(d) attempts to relet, or, in fact, does relet, the Premises or (e) seeks the
appointment of a receiver on Landlord’s initiative to protect Landlord’s
interest under this Lease.

 

(c)                                  If this Lease shall have been terminated as
provided in this Article, Tenant shall pay the Basic Rent, Operating Expenses,
Taxes, Additional Rent and other sums payable hereunder up to the time of such
termination, and thereafter Tenant, until the end of what would have been the
Term of this Lease in the absence of such termination, and whether or not the
Premises shall have been relet, shall be liable to Landlord for, and shall pay
to Landlord, as liquidated current damages:  (x) the Basic Rent, Operating
Expenses, Taxes, Additional Rent and other sums that would be payable hereunder
if such termination had not occurred, less the net proceeds, if any, of any
reletting of the Premises, after deducting all expenses incurred by

 

36

--------------------------------------------------------------------------------


 

Landlord in connection with such reletting, including, without limitation, all
repossession costs, brokerage commissions, legal expenses, attorneys’ fees,
advertising, expenses of employees, alteration costs and expenses of preparation
for such reletting; and (y) if Tenant commenced payment of the full amount of
Basic Rent on any day other than the Term Commencement Date, the amount of Basic
Rent that would have been payable during the period beginning on the Term
Commencement Date and ending on the day Tenant commenced payment of the full
amount of Basic Rent.  Tenant shall pay the portion of such current damages
referred to in clause (x) above to Landlord monthly on the days which the Basic
Rent would have been payable hereunder if this Lease had not been terminated,
and Tenant shall pay the portion of such current damages referred to in clause
(y) above to Landlord upon such termination.

 

(d)           At any time after termination of this Lease as provided in this
Article, whether or not Landlord shall have collected any such current damages,
as liquidated final damages and in lieu of all such current damages beyond the
date of such demand, at Landlord’s election Tenant shall pay to Landlord an
amount equal to the excess, if any, of the Basic Rent, Operating Expenses,
Taxes, Additional Rent and other sums as hereinbefore provided which would be
payable hereunder from the date of such demand.

 

(e)           In case of any Event of Default, re-entry, expiration and
dispossession by summary proceedings or otherwise, Landlord may (i) re let the
Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms which may at Landlord’s option be equal to or
less than or exceed the period which would otherwise have constituted the
balance of the Term of this Lease and may grant concessions or free rent to the
extent that Landlord considers advisable and necessary to re let the same and
(ii) make such alterations, repairs and decorations in the Premises as Landlord
considers advisable and necessary for the purpose of reletting the Premises; and
the making of such alterations, repairs and decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid.

 

(f)            In addition, Tenant shall immediately become liable to Landlord
for all damages directly caused by Tenant’s breach of its obligations under this
Lease, including all costs Landlord incurs in reletting (or attempting to relet)
the Premises or any part thereof, including, without limitation, brokers’
commissions, expenses of cleaning, altering and preparing the Premises for new
tenants, legal fees and all other like expenses properly chargeable against the
Premises and the rental received therefrom and like costs, provided that nothing
set forth in this Section 20.2(f) shall be construed to impose upon Landlord any
obligation to relet the Premises or to mitigate its damages hereunder, except to
the extent expressly required under applicable Law.  If Landlord does elect to
relet the Premises (or any portion thereof), such reletting may be for a period
shorter or longer than the remaining Term, and upon such terms and conditions as
Landlord deems appropriate, in its sole and absolute discretion, and Tenant
shall have no interest in any sums collected by Landlord in connection with such
reletting except to the extent expressly set forth herein.  If the Premises or
any part thereof shall be relet in combination with any other space, then proper
apportionment on a per-square foot basis shall be made of the rent received from
such reletting and of the expenses of such reletting.  If Landlord shall succeed
in reletting the Premises during the period in which Tenant is paying monthly
rent damages as described in Section 20.2(c), Landlord shall credit Tenant with
the net rents collected by Landlord from such reletting, after first deducting
from the gross rents, as and when collected by

 

37

--------------------------------------------------------------------------------


 

Landlord, (A) all expenses incurred or paid by Landlord in collecting such
rents, and (B) any theretofore unrecovered costs associated with the termination
of this Lease or Landlord’s reentry into the Premises, including any theretofore
unrecovered expenses of reletting or other damages payable hereunder.  If the
Premises or any portion thereof be relet by Landlord for the unexpired portion
of the Term before presentation of proof of such damages to any court,
commission or tribunal, the amount of rent reserved upon such reletting shall,
prima facie, constitute the fair and reasonable rental value for the Premises,
or part thereof, so relet for the term of the reletting.  Landlord shall not be
liable in any way whatsoever for its failure to relet the Premises, or if the
Premises or any part are relet, for its failure to collect the rent under such
reletting, and no such refusal or failure to relet or failure to collect rent
shall release or affect Tenant’s liability for damages or otherwise under this
Lease.

 

20.3        Intentionally Omitted.

 

20.4        Remedying Defaults.

 

Landlord shall have the right, but shall not be required, to pay such sums or do
any act which requires the expenditure of monies which may be necessary or
appropriate by reason of the occurrence of an Event of Default, and in the event
of the exercise of such right by Landlord, Tenant agrees to pay to Landlord
forthwith upon demand all such sums, together with interest thereon at a rate
equal to 3% plus the prime rate published from time to time in The Wall Street
Journal or its successor publication, as Additional Rent.

 

20.5        Remedies Cumulative.

 

The specified remedies to which Landlord may resort hereunder are not intended
to be exclusive of any remedies or means of redress to which Landlord may at any
time be entitled lawfully, and Landlord may invoke any remedy (including the
remedy of specific performance) allowed at law or in equity as if specific
remedies were not herein provided for.

 

20.6        Enforcement Costs.

 

Tenant shall pay all reasonable third party costs and expenses (including,
without limitation, attorneys’ fees and expenses at both the trial and appellate
levels) incurred by or on behalf of Landlord in connection with the successful
enforcement of any rights of Landlord or obligations of Tenant hereunder,
whether or not occasioned by an Event of Default.

 

20.7        Landlord’s Default.

 

Landlord shall in no event be in default under this Lease unless Landlord shall
neglect or fail to perform any of its obligations hereunder and shall fail to
remedy the same within forty five (45) days after notice to Landlord specifying
such neglect or failure, or if such failure is of such a nature that Landlord
cannot reasonably remedy the same within such forty five (45) day period,
Landlord shall fail to commence promptly (and in any event within such  forty
five (45) day period) to remedy the same and to prosecute such remedy to
completion with diligence and continuity.  The liability of Landlord, if any,
hereunder shall in any event be limited to the Landlord’s interest in the
Property and rents therefrom.

 

38

--------------------------------------------------------------------------------


 

20.8        Independent Covenants.

 

(a)           TENANT HEREBY ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS OF
TENANT HEREUNDER SHALL BE SEPARATE AND INDEPENDENT COVENANTS AND AGREEMENTS,
THAT RENT SHALL CONTINUE TO BE PAYABLE IN ALL EVENTS AND THAT THE OBLIGATIONS OF
TENANT HEREUNDER SHALL CONTINUE UNAFFECTED, UNLESS THE REQUIREMENT TO PAY OR
PERFORM THE SAME SHALL HAVE BEEN TERMINATED PURSUANT TO AN EXPRESS PROVISION OF
THIS LEASE.  LANDLORD AND TENANT EACH ACKNOWLEDGES AND AGREES THAT THE
INDEPENDENT NATURE OF THE OBLIGATIONS OF TENANT HEREUNDER REPRESENTS FAIR,
REASONABLE, AND ACCEPTED COMMERCIAL PRACTICE WITH RESPECT TO THE TYPE OF
PROPERTY SUBJECT TO THIS LEASE, AND THAT THIS AGREEMENT IS THE PRODUCT OF FREE
AND INFORMED NEGOTIATION DURING WHICH BOTH LANDLORD AND TENANT WERE REPRESENTED
BY COUNSEL SKILLED IN NEGOTIATING AND DRAFTING COMMERCIAL LEASES IN
MASSACHUSETTS.  SUCH WAIVER AND ACKNOWLEDGEMENTS BY TENANT ARE A MATERIAL
INDUCEMENT TO LANDLORD ENTERING INTO THIS LEASE.

 

(b)           To the extent of any conflicts or inconsistencies between the
terms and provisions of this Section 20.8 and the terms and provisions of the
remainder of this Lease, the terms and provisions of this Section 20.8 shall
control.

 

ARTICLE 21

 

HOLDING OVER; SURRENDER

 

21.1        Holding Over.

 

If Tenant or anyone claiming by, through or under Tenant shall remain in
possession of all or any part of the Premises (which shall include a failure by
Tenant to remove any Tenant’s personal property or Improvements which Landlord
notified Tenant were to be removed at the expiration or earlier termination of
the Term) after the expiration or earlier termination of the Term of this Lease,
such holding over shall be treated as a daily tenancy at sufferance at a Basic
Rent equal to one hundred ten (110%) percent for the first thirty (30) days and
thereafter one hundred fifty (150%) percent of the Basic Rent in effect for the
last rental period of the Term plus Operating Expenses, Taxes and other
Additional Rent herein provided (prorated on a daily basis).  Commencing on the
thirty-first (31st) day of any holdover period, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs and damages, direct
and/or indirect, sustained by reason of any such holding over, including,
without limitation, claims made by and loss of any succeeding tenant forwarded
upon such failure to surrender possession in the condition required under this
Lease.  In all other respects, such holding over shall be on the terms and
conditions set forth in this Lease as far as applicable.  Nothing contained in
this ARTICLE 21 shall be construed as a consent by Landlord to any holding over
by Tenant, if such holdover period exceeds thirty (30) days, and Landlord shall
have the right to immediately terminate such holding over pursuant to

 

39

--------------------------------------------------------------------------------


 

applicable Law.  The provisions of this ARTICLE 21 shall not be deemed to limit
or constitute a waiver of any other rights or remedies of Landlord provided
herein or at law.

 

Except as set forth in this ARTICLE 21, under no circumstances shall Tenant be
liable to Landlord for consequential damages.

 

21.2        Surrender of Premises.

 

Upon the expiration or earlier termination of the Term, Tenant shall promptly
and peaceably quit and surrender to Landlord the Premises in neat and clean
condition and in good order, condition and repair, together with all
Improvements, alterations and additions which may have been made or installed
in, on or to the Premises prior to or during the Term of this Lease (except as
hereinafter provided), excepting only ordinary wear and use and damage by fire
or other casualty for which, under other provisions of this Lease, Tenant has no
responsibility to repair or restore.  Tenant shall remove all of Tenant’s
personal property, all signs installed by or on behalf of Tenant in or on the
Premises and the Building, all lines and other wiring and cabling installed by
Tenant prior to or during the Term and, to the extent specified by Landlord at
the time of its approval of any Improvements installed by Tenant after the Term
Commencement Date, all Improvements made by or on behalf of Tenant.  Tenant
shall not be obligated to remove any of Landlord’s Work.  Tenant shall repair
any damage to the Premises or the Building caused by such removal and restore
the affected area to its condition prior to the installation thereof.  Any of
Tenant’s personal property which shall remain in the Building or on the Premises
after the expiration or termination of the Term of this Lease shall be deemed
conclusively to have been abandoned, and either may be retained by Landlord as
its property or may be disposed of in such manner as Landlord may see fit, at
Tenant’s sole cost and expense.

 

ARTICLE 22

 

Waivers

 

22.1        No Waivers.

 

Failure of Landlord or Tenant to complain of any act or omission on the part of
the other party no matter how long the same may continue, shall not be deemed to
be a waiver by said Landlord or Tenant of any of its rights hereunder.  No
waiver by any provision of this Lease shall be deemed a waiver of a breach of
the same or any other provision.  No acceptance by Landlord of any partial
payment shall constitute an accord or satisfaction but shall only be deemed a
partial payment on account.

 

ARTICLE 23

 

Security Deposit

 

23.1        Security Deposit.

 

Tenant has deposited the Security Deposit with Landlord.  Landlord shall hold
the Security Deposit as security for the full and faithful payment or
performance by Tenant of its obligations under this Lease and not as a
prepayment of Rent.  Landlord may expend such

 

40

--------------------------------------------------------------------------------


 

amounts from the Security Deposit, as may be necessary to cure any Event of
Default including legal fees, and in such case, Tenant shall pay to Landlord the
amount so expended, on demand.  Landlord shall assign the Security Deposit, or
any remaining portion of the Security Deposit, to any subsequent owner of the
Property and thereafter Landlord shall have no further liability to Tenant with
respect thereto.  Within thirty days (30) after the Lease Termination Date,
Landlord shall (i) inspect the Premises, (ii) make such payments from the
Security Deposit as may be required to cure any outstanding Events of Default
and (iii) if no Event of Default is then continuing, pay the balance of the
Security Deposit to Tenant.

 

Notwithstanding the foregoing, so long as no Event of Default is then
continuing, within thirty (30) days after the end of the 5th Lease Year,
Landlord shall return to Tenant $25,000.00 of the Security Deposit and
thereafter the Security Deposit shall be $25,000.00.

 

ARTICLE 24

 

General Provisions

 

24.1        Force Majeure.

 

In the event that Landlord or Tenant shall be delayed, hindered in or prevented
from the performance of any act required hereunder by reason of Force Majeure,
then performance of such act shall be excused for the period of the delay and
the period for the performance of any such act shall be extended for a period
equivalent to the period of such delay.

 

24.2        Notices and Communications.

 

All notices, demands, requests and other communications provided for or
permitted under this Lease shall be in writing, either delivered by hand or sent
by certified mail, postage prepaid, to the following address:

 

(a)           if to Landlord at the address stated in Section 1.1, or at such
other address as the Landlord shall have designated in writing to the Tenant,
with a copy to such Persons as Landlord shall have designated in writing to
Tenant, or

 

(b)           if to Tenant at the address stated in Section 1.1, or at such
other address as the Tenant shall have designated in writing to the Landlord,
with a copy to such Persons as Tenant shall have designated in writing to
Landlord.

 

Any notice provided for herein shall become effective only upon and at the time
of receipt by the Person to whom it is given, unless such notice is mailed by
first class registered or certified mail, in which case it shall be deemed to be
received on (i) the third Business Day following the mailing thereof or (ii) the
day of its receipt, if a Business Day, or the next succeeding Business Day,
whichever of (i) or (ii) shall be the earlier.

 

24.3        Certificates, Estoppel Letter.

 

Either party shall, without charge, at any time and from time to time hereafter,
within ten (10) days after written request of the other, certify by written
instrument, the provided document

 

41

--------------------------------------------------------------------------------


 

of the requesting party,  duly executed and acknowledged to any mortgagee or
purchaser, or proposed mortgagee or proposed purchaser, or any Person specified
in such request; (i) as to whether this Lease has been supplemented or amended,
and if so, the substance and manner of such supplement or amendment, (ii) as to
the existence of any Event of Default, (iii) as to the existence of any offsets,
counterclaims or defenses thereto on the part of such other party, (iv) as to
the Term Commencement Date and Stated Expiration Date, and (v) as to any other
matters as may reasonably be so requested.  Any such certificate may be relied
upon by the party requesting it and any other Person to whom the same may be
exhibited or delivered, and the contents of such certificate shall be binding on
the party executing same.

 

24.4        Rules and Regulations.

 

Tenant, its employees, licensees, contractors, and invitees shall abide by the
written Rules and Regulations from time to time established by Landlord, it
being agreed that Landlord shall have the right from time to time during the
Term to make reasonable changes in and additions to the Rules and Regulations
provided such changes or additions do not interfere with Tenant’s use of the
Premises or increase its cost of occupying the Premises.  The Rules and
Regulations shall be generally applicable to all tenants of the Building of
similar nature to the Tenant named herein.  Landlord agrees that any such
Rules and Regulations shall be uniformly enforced.  The Rules and Regulations in
effect on the Date of Lease are set forth on Exhibit F.

 

24.5        Financial Statements.

 

Tenant shall deliver to Landlord, within ten (10) days after Landlord’s
reasonable request for the same, Tenant’s most recent annual financial
statements certified by an officer of Tenant as being true and correct in all
material respects.  Landlord and its affiliates and investors shall keep such
financial statements confidential, provided that Landlord shall be permitted to
deliver such financial statements to a lender or purchaser or a prospective
lender or prospective purchaser of the Property.

 

This Section shall not apply for so long as the shares of Tenant are traded on
any public exchange.

 

24.6        Recording.

 

Tenant agrees not to record this Lease, but, if the Term (including any Option
Terms) is ten (10) years or longer, each party agrees, on the request of the
other, to execute a Notice of Lease in recordable form and complying with
applicable law.

 

24.7        Waiver of Jury Trial.

 

IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT
TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE COMMONWEALTH OF
MASSACHUSETTS, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY THE LAW OF THE
COMMONWEALTH OF MASSACHUSETTS, AND (III) IN THE INTEREST OF SAVING TIME AND
EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR

 

42

--------------------------------------------------------------------------------


 

SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY.  IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASIC RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.

 

24.8        Reservation.

 

Provided (i) access to the Premises and the parking area is not impaired and
(ii) at all times there are at least 3.5 parking spaces available for each
rentable 1,000 square feet of space in the Building for use by tenants of the
Building only, nothing set forth in this Lease shall be deemed or construed to
restrict Landlord from making any repairs, renovations, replacements,
improvements and modifications to, or to reconfigure, any of the parking or
Common Areas serving the Property, and Landlord expressly reserves the right to
make any such repairs, renovations, replacements, improvements and modifications
or reconfigurations to such areas and other facilities of the Building and
Common Areas as Landlord may deem appropriate, including the addition or
deletion of temporary or permanent improvements therein, or the conversion of
areas now dedicated for the non- exclusive common use of tenants (including
Tenant) to the exclusive use of one or more tenants or licensees within the
Building.  In connection with the foregoing, Landlord may temporarily close or
cover entrances, doors, windows, corridors, or other facilities without
liability to Tenant; however, in doing so, Landlord shall use commercially
reasonable efforts to minimize disruption of Tenant’s use and occupancy of the
Premises.

 

24.9        Prohibited Persons and Transactions.

 

Tenant represents and warrants that neither Tenant nor any of its affiliates,
and none of their respective officers, or directors, is, nor will Tenant or any
of its affiliations become, a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
will not Transfer this Lease to, contract with or otherwise engage in any
dealings or transactions or be otherwise associated with such persons or
entities.

 

24.10      Governing Law.

 

This Lease and the performance thereof shall be governed, interpreted, construed
and regulated by the laws of the Commonwealth of Massachusetts.

 

43

--------------------------------------------------------------------------------


 

24.11      Partial Invalidity.

 

If any term, covenant, condition or provision of this Lease or the application
thereof to any person or circumstance shall, at any time or to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
is held invalid or unenforceable, shall not be affected thereby, and each term,
covenant, condition and provision of this Lease shall be valid and be enforced
to the fullest extent permitted by law.

 

24.12      Interpretation; Consents.

 

The section headings used herein are for reference and convenience only, and
shall not enter into the interpretation hereof.  This Lease may be executed in
several counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.  The term “Landlord” whenever used
herein, shall mean only the owner at the time of Landlord’s interest herein, and
shall upon any sale or assignment (other than as collateral security for a loan)
of the interest of Landlord herein, its respective successors in interest and/or
assigns shall, during the term of ownership of its respective estates herein, be
deemed to be Landlord.

 

24.13      Parties.

 

Except as herein otherwise expressly provided, the covenants, conditions and
agreements contained in this Lease shall be binding upon the successors and
assigns of the parties hereto.

 

24.14      Waiver of Trial by Jury.

 

Landlord and Tenant do hereby waive trial by jury in any action, proceeding or
counterclaim brought by either against the other upon any matters whatsoever
arising out of or in any way connected with this Lease, Tenant’s use or
occupancy of the Premises and/or claim of injury or damage.

 

24.15      Time of the Essence.

 

It is agreed that time is of the essence of this Lease.

 

ARTICLE 25

 

Miscellaneous

 

25.1        No relocation.  Landlord shall not have any right to relocate
Tenant.

 

25.2        Brokerage.

 

Tenant and Landlord each represent and warrant to the other that neither it nor
its officers or agents nor anyone acting on its behalf has dealt with any real
estate broker other than the Broker(s).  Tenant and Landlord each agree to
defend, indemnify and hold each other, its agents, employees, partners,
directors, shareholders and independent contractors harmless from and against
any and all liabilities, costs, demands, judgments, settlements, claims, and
losses, including reasonable attorney fees and costs, incurred by Landlord or
Tenant in conjunction with

 

44

--------------------------------------------------------------------------------


 

the breach of the foregoing representation and indemnity by the breaching
party.  The Broker(s) shall be paid a fee by Landlord per a separate agreement,
provided Tenant occupies the Premises.

 

25.3        Signage.

 

Except as provided below, Tenant agrees not to place, erect or alter signs on
any door, vestibule or exterior surface of the Premises or anywhere else in the
Building.  Tenant agrees not to place any sign, lettering, decoration or
advertising, except such that have been approved in writing by Landlord. All
signage subject to local codes.

 

Tenant shall have the opportunity, at its sole cost and expense to install (i) a
sign panel upon the Building pylon sign and (ii) a sign above the entrance to
the Premises of similar style and size as others erected on the building.  All
such signage must first be approved by Landlord and conform to all legal
requirements.  All signage shall be installed at the sole cost and expense of
the Tenant and such signage shall be installed by Landlord’s sign contractor.
All signage is subject to local ordinance.

 

25.4        Intentionally Omitted.

 

25.5        Right of First Offer.

 

Subject to the existing rights of Olympus (a tenant in Landlord’s building
located at 136 Turnpike) and Visiant (a tenant in Landlord’s building located at
134 Turnpike), Landlord agrees that if any space on the 3rd floor that is
contiguous to the Premises becomes available during the Term (any such available
space, the “First Offer Space”), the following will apply:

 

(a)           Prior to entering into a lease with any third party for all or any
portion of the First Offer Space, Landlord shall give Tenant notice (the
“Notice”) of its interest in commencing negotiations to lease such First Offer
Space to a prospective tenant.  The Notice shall designate the First Offer
Space; the Rent Landlord proposes to charge therefor (which shall be at Market
Rent) and any other material business terms, including, without limitation, the
term and any proposed tenant improvement allowance.  Tenant shall have ten
(10) business days after receipt of the Notice to lease such First Offer Space
on the terms and conditions set forth in the Notice; otherwise, Tenant’s rights
with respect to such First Offer Space shall terminate.  Tenant’s right of first
offer shall be restored in the event Landlord does not consummate a lease
transaction with a third party or, if Landlord does enter into such a lease
transaction, the space subsequently becomes available during the Term of this
Lease.

 

(b)           If Tenant leases the First Offer Space, the First Offer Space
shall become part of the Premises on the terms and conditions of this Lease
except as otherwise set forth in the Notice.

 

(c)           Notwithstanding anything to the contrary contained herein, Tenant
shall only have the right of first offer with respect to the First Offer Space
if no Event of Default has occurred and is continuing on the date of Tenant’s
notice of its intention to lease the First Offer Space or on the date of
delivery of the First Offer Space to Tenant.

 

45

--------------------------------------------------------------------------------


 

(d)           Within twenty (20) days after Tenant exercises its option to lease
the First Offer Space, Landlord and Tenant shall execute an amendment to this
Lease documenting the expansion of the Premises pursuant to this Article.

 

(e)           Landlord shall have no liability to Tenant for any damages
resulting from any delay in delivering possession of the First Offer Space to
Tenant if said delay is caused by the holding over of a previous tenant of the
First Offer Space; provided, however, that Landlord shall take all action
reasonably necessary, including required legal proceedings, to secure possession
of the First Offer Space.

 

25.6        Entire Agreement.

 

No oral statement or prior written matter shall have any force or effect.  This
Agreement shall not be modified or canceled except by writing subscribed to all
parties.  No Representations, inducement, promises or agreements, oral or
otherwise, between Landlord and Tenant or any of their respective brokers,
employees or agents, not embodied herein, shall be of any force or effect.

 

SIGNATURES APPEAR ON THE NEXT PAGE

 

46

--------------------------------------------------------------------------------


 

Executed as a sealed instrument as of the 23rd day of October 2017.

 

LANDLORD:

 

 

 

132 TURNPIKE ROAD LLC

 

 

 

 

By:

/s/ William Depietri

 

 

William Depietri, Manager

 

 

 

 

TENANT:

 

 

 

Virtusa Corporation, a Delaware corporation

 

 

 

 

By:

/s/ Eric Brown

 

 

Name: Eric Brown

 

 

Title: VP, Controller

 

 

47

--------------------------------------------------------------------------------


 

INDEX

 

EXHIBITS

 

 

 

Exhibit A:

 

PLAN OF PREMISES

 

 

 

Exhibit A-1:

 

FLOOR PLAN

 

 

 

Exhibit B:

 

BASIC SERVICES

 

 

 

Exhibit C:

 

LANDLORD’S WORK

 

 

 

Exhibit D:

 

INTENTIONALLY OMITTED

 

 

 

Exhibit E:

 

INTENTIONALLY OMITTED

 

 

 

Exhibit F:

 

RULES AND REGULATIONS

 

 

 

Exhibit G:

 

INTENTIONALLY OMITTED

 

 

 

Exhibit H:

 

AUTHORIZATION FOR ADDITIONAL WORK

 

 

 

Exhibit I:

 

INTENTIONALLY OMITTED

 

 

 

Exhibit J:

 

SAMPLE OF INSURANCE CERTIFICATE

 

48

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLAN OF PREMISES

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FLOOR PLAN

 

A-1-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BASIC SERVICES TO BE PROVIDED BY LANDLORD

(INCLUDED IN OPERATING EXPENSES)

 

A.                                    Replacement of fluorescent tubes and
starters in overhead parabolic light fixtures as needed.

 

B.                                    Hot and cold water for lavatory and
drinking purposes.

 

C.                                    Toilet supplies including soap, paper or
cloth towels, and toilet tissue for lavatories.

 

D.                                    Janitor services in accordance with the
following schedule and to be accomplished as indicated either five nights per
week after Normal Business Hours (Monday, Tuesday, Wednesday, Thursday, Friday
evenings) or three nights per week (Monday, Wednesday, Friday).  All services to
be performed after Normal Business Hours and no services will be performed on
Holidays:

 

Building Entrance Doors:

 

Entrance glass will be cleaned five times per week.

 

 

 

Building Entrance Floor:

 

Entrance floor will be cleaned five times per week.

 

 

 

Carpeted Areas:

 

All common area carpeted areas will be vacuumed five times per week. All Tenant
carpeted areas within the Premises will be vacuumed three times per week.
Carpeted areas within the Premises will be shampooed upon request, at an
additional cost to Tenant.

 

 

 

Wastepaper Containers:

 

Wastepaper containers in the Tenant’s space will be emptied three times per
week; plastic liner bags will be provided for wastepaper containers; liners will
be changed as needed.

 

 

 

Restrooms:

 

Restrooms will be cleaned and serviced five times per week. This will include
refilling all paper towel, toilet tissue, and soap dispensers, cleaning all
towel and trash containers, cleaning and polishing all stainless-steel fixtures,
cleaning toilets, washing and sanitizing all wash basins and shelves, cleaning
and polishing all mirrors, removing all disfigurations such as ink marks,
drawings, etc. from all partitions and walls, damp mopping of floors.

 

 

 

Tile Floors:

 

All common area tile floors will be swept five times per week and damp mopped as
needed. Floors will be stripped and polished whenever necessary.

 

 

All Tenant area tile floors will be swept three times per week and damp mopped
as needed. Floors will be stripped and polished upon request, at an additional
cost to Tenant.

 

 

 

Tenant kitchen:

 

Tables, counters, and floors will be cleaned three times per week.

 

B-1

--------------------------------------------------------------------------------


 

E.                                     Proper care of grounds surrounding the
Building, including care of lawns and shrubs and including removal of litter.

 

F.                                      Maintaining and cleaning the sidewalks
and parking areas in front of and around the Building including snow removal.

 

G.                                    Provision of adequate lighting for the
parking areas servicing the Building.

 

H.                                   Exterior windows will be washed as needed
and determined by Landlord in its sole discretion as a common area expense.

 

I.                                        HVAC (Heating, Ventilation, and
Air-Conditioning) will be provided to Tenant during normal business hours
(7:00AM to 6:00PM Monday thru Friday). Landlord shall use its best efforts to
maintain the temperature for Tenant’s space at 68 degrees Fahrenheit for heat
and 74 degrees Fahrenheit for air-conditioning subject to the following design
limitations of the “Energy Conservation Requirements of the Massachusetts State
Building Code” (780 CMR 13).  All of Tenants secondary HVAC systems and any
special interior requirements shall be operated, maintained, repaired, and
replaced, if necessary, at Tenant’s sole cost and expense.

 

J.                                        Furnish passenger elevator service to
the Premises at all hours.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BUILDING STANDARD FINISHES

 

LIGHTING:

Landlord will utilize the existing lighting within the Premises and supplement
with like kind fixtures where needed as part of Landlord’s Work

 

CEILINGS:

Landlord will utilize the existing ceiling tiles within the Premises and
supplement any repairs or replacements of damaged ceiling tiles with like kind
ceiling tiles as part of Landlord’s Work.

 

FLOORING:

Patcraft — PDQ or PDQ1 — 22-25 oz. broadloom loop commercial grade carpet.  The
carpet allowance is $22 per yard installed.

 

DOORS, FRAMES, SIDELIGHTS& HARDWARE:

Landlord will utilize the existing doors, frames, sidelights and hardware and
supplement with like kind doors, frames, sidelights and hardware for any new
that are required per the Working Drawings as part of the Landlord’s Work.  At
Tenant’s option, Landlord will remove the adhesive vinyl frosting on any
sidelights, doors or glass panels as requested in writing by Tenant.

3’0” x 8’0” solid core oak doors - sealed natural.

3 piece metal knock down frames — painted semi-gloss finish.

Brushed aluminum finished lever hardware and hinges.

 

DRYWALL:

Demising walls — 3 5/8” metal studs run to the deck with sound insulation 5/8”

GWB each side, taped and sanded ready for paint.

Interior walls — 3 5/8” metal studs run 6” above ceiling with sound insulation
and 5/8 GWB each side, taped and sanded ready for paint.

 

WINDOW TREATMENT:

Perforated PVC continuous vertical blinds.

 

ELECTRICAL:

Plugs & switches to code for standard office build out, exit signs & emergency
lights to local building code.

 

HVAC:

Supply registers as required for standard office build out, return air plenum.

Zoning as required through package roof top units.

 

SPRINKLERS:

Semi recessed sprinkler heads located to meet local building code.

 

--------------------------------------------------------------------------------


 

PAINTING:

2 coats of paint on all walls and door frames.

 

CABINETS, COUNTERTOPS, APPLIANCES:

Landlord shall furnish and supply all cabinets, countertops and stainless-steel
appliances as detailed on the Working Drawings as part of Landlord’s Work. 
Countertops to be quarts or similar hard-surface.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

RULES AND REGULATIONS

 

1.                                                         Heating, lighting and
plumbing: The Landlord should be notified at once of any trouble with heating,
lighting or plumbing fixtures.  Tenants must not leave the doors of the Premises
unlocked at night.

 

2.                                                         The sidewalks,
entrances, halls and stairways shall not be obstructed by any Tenant or used for
any purposes other than ingress and egress to and from their respective
Premises, and no articles or rubbish shall be left herein.

 

3.                                                         No toilet fixture
shall be used for any purpose other than that for which it is intended, and no
sweepings, rubbish, rags, ashes or other substances shall be thrown herein.

 

4.                                                         The weight and
position of all safes and heavy equipment or machines shall be subject to the
approval of the Landlord.

 

5.                                                         Lettering on doors
and building directory shall be subject to the approval of the Landlord; no
lettering shall be allowed on outside windows.

 

6.                                                         No wires for
telephone service, electric lights, messenger service or for any other purpose
shall be put in the Premises without the consent of the Landlord.

 

7.                                                         No glass in doors or
elsewhere through which light is admitted in to any part of the building shall
be obstructed.

 

8.                                                         No animals or birds
shall be kept in or about the Building.

 

9.                                                         All freight,
furniture, etc. must be received and delivered through the rear entrances to the
Building designated for such purpose unless otherwise authorized by the
Landlord.

 

10.                                                  Nothing shall be thrown
from or taken in through the windows, nor shall anything be left outside the
Building on the window sills of the Premises.

 

11.                                                  No person shall loiter in
the halls, corridors, or lavatories.

 

12.                                                  The Landlord, its agents
and employees shall have access at reasonable times to perform their duties in
the maintenance and operation of the Premises.

 

13.                                                  No Tenant shall use any
method of heating other than that provided for in the Tenant’s Lease without the
consent of the Landlord.

 

14.                                                  Any damage caused to the
Building or the Premises or to any person or property herein as a result of any
breach of any of the rules and regulations by the Tenant shall be borne by the
Tenant.

 

--------------------------------------------------------------------------------


 

15.                                                  All office areas shall
require floor mats under any chairs that have casters, so that the carpet shall
remain in good order and repair.

 

17.                                                 The fitness center shall be
maintained safe and clean manner. All parties using the fitness center will use
at their own risk and will not impede on the enjoyment of others.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

AUTHORIZATION FOR ADDITIONAL WORK

 

DATE OF REQUEST:

 

 

 

 

 

 

BUILDING:

 

 

SUITE #:

 

 

 

 

 

TENANT:

 

 

 

 

 

CONTACT PERSON:

 

 

PHONE #:

 

 

 

PLEASE COMPLETE, SIGN, AND RETURN THIS FORM WITH THE FOLLOWING:

 

o           Company name, address, contact person of contractor performing work:

 

o           Insurance certificate from contractor performing work showing proof
of $1mil General Liability and workers compensation coverage, listing the
building owner as additionally insured to General Liability (contact Katie Keefe
at (508) 357-8825 x115 regarding insurance questions)

 

o           Detailed description of requested work along with any plans,
pictures, cut sheets showing work to be performed:

 

·

Electrical work to be performed:

 

 

 

 

·

Tel-Data work to be performed:

 

 

 

 

·

Plumbing or Carpentry work to be performed:

 

 

 

 

·

Other work to be performed:

 

 

 

 

 

**Please note a $50 fee must be submitted in order for this form to be
processed**

 

SIGNATURE OF SUBMITTER:

 

 

 

 

Tenant

Date

 

o Approved by Landlord                                                  o Not
Approved by Landlord

 

o Work to be performed by Landlord’s Contractor:            Reason for denial:

 

o CGP    o JBJ

 

o Work to be performed by Tenant contractor; all above materials/documents
received

 

Insurance Verified:

 

 

Date:

 

 

 

o Space shall be returned to original condition at Lease Termination at Tenant’s
expense

 

o Space to remain as is at Lease Termination.

 

 

 

 

 

Property Manager Approval

 

Date

 

 

 

 

 

 

 

 

 

Building Owner Approval

 

Date

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

SAMPLE OF INSURANCE CERTIFICATE

 

[g206621km17i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT A PLAN OF THE PREMISES $ :"! 1e.JZ .s,r! •

GRAPHIC [g206621km19i001.gif]

 


[LOGO]

GRAPHIC [g206621km19i002.gif]

 